DOCUMENT PREPARED BY AND WHEN RECORDED, RETURN TO:

Kroll McNamara Evans & Delehanty, LLP
29 South Main Street
West Hartford, CT 06107
Attn: Garrett Delehanty, Esq.

DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND

SECURITY AGREEMENT

GWINNETT PROFESSIONAL CENTER, LTD.
(Borrower)

to

ARCHON FINANCIAL, L.P.
(Lender)

Dated: As of December 30, 2003

Property Location:
601 Professional Drive Northwest
Lawrenceville, Georgia

Loan No. 09-0001855

Archon Financial, LP
Deed to Secure Debt, Assignment of Rents
and Security Agreement
Gwinnett Professional Center, Lawrenceville, GA

1

TABLE OF CONTENTS

              Paragraph   Heading
 
    1.     Certain Representations, Warranties and Covenants of Borrower
 
    2.     Insurance
 
    3.     Casualty and Condemnation
 
    4.     Use of the Proceeds of Insurance or Award
 
    5.     Tax and Insurance Impound
 
    6.     Replacement and Rollover Escrow Funds
 
    7.     Leases and Rents
 
    8.     Transfer or Encumbrance of the Property
 
    9.     Single Purpose Entity/Separateness
 
    10.     Maintenance of Property
 
    11.     Defeasance
 
    12.     Estoppel Certificates and No Default Affidavits
 
    13.     Changes in Laws Regarding Taxation
 
    14.     No Credits on Account of the Debt
 
    15.     Documentary Stamps
 
    16.     Controlling Agreement
 
    17.     Financial Statements
 
    18.     Performance of Other Agreements
 
    19.     Further Acts, Etc.
 
    20.     Recording of Security Deed, Etc.
 
    21.     Notice of Certain Events
 
    22.     Events of Default
 
    23.     Late Payment Charge
 
    24.     Lender’s Right To Cure Defaults
 
    25.     Remedies
 
    26.     Right of Entry and Inspection
 
    27.     Security Agreement
 
    28.     Actions and Proceedings
 
    29.     Contest of Certain Claims
 
    30.     Recovery of Sums Required to be Paid
 
    31.     Marshalling and Other Matters
 
    32.     Hazardous Substances
 
    33.     Environmental Operations
 
    34.     Environmental Monitoring
 
    35.     Compliance with Law; Alterations
 
    36.     Indemnification
 
    37.     Notices
 
    38.     Authority
 
    39.     Non-Waiver
 
    40.     No Oral Change
 
    41.     Liability
 
    42.     Inapplicable Provisions
 
    43.     Headings, Etc.
 
    44.     Duplicate Originals
 
    45.     Definitions
 
    46.     Homestead
 
    47.     Assignments
 
    48.     Waiver of Jury Trial
 
    49.     Power of Sale
 
    50.     Recourse Provisions
 
    51.     Miscellaneous
 
    52.     Reconveyance of Property
 
    53.     Indemnification Paragraphs
 
    54.     Special State Provisions

2

THIS DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (the
“Security Deed”), made as of December 30, 2003, by GWINNETT PROFESSIONAL CENTER,
LTD., a Georgia limited partnership having its principal place of business at
601A Professional Drive, Lawrenceville, Georgia 30045 (“Borrower”), to ARCHON
FINANCIAL, L.P., a Delaware limited partnership, having its principal place of
business at 600 East Las Colinas Boulevard, Suite 450, Irving, Texas 75039
(“Lender”).

WITNESSETH:

To secure (i) the payment of an indebtedness in the original principal sum of
Six Million and No/100 Dollars ($6,000,000), lawful money of the United States
of America, to be paid with interest according to a certain Deed to Secure Debt
Note of even date herewith made by Borrower to Lender having a maturity date of
January 1, 2014 (the Deed to Secure Debt Note together with all extensions,
renewals, modifications, substitutions, consolidations and amendments thereof
being hereinafter collectively called the “Note”) and all other sums due
hereunder, under the other Loan Documents (hereinafter defined) and under the
Note, including, without limitation, interest, default interest, late charges,
prepayment premiums and any sums advanced by Lender to protect or preserve the
hereinafter defined Property (said indebtedness and interest due under the Note
and all other sums due hereunder under the Note and the other Loan Documents
being hereinafter collectively referred to as the “Debt”), and (ii) the full and
prompt performance of each and every other obligation of Borrower contained
herein or in the Loan Documents (collectively the “Obligations”), Borrower has
deeded, mortgaged, given, granted, bargained, sold, alienated, enfeoffed,
conveyed, confirmed, warranted, pledged, assigned, and hypothecated and by these
presents does hereby irrevocably, unconditionally and absolutely deed, mortgage,
give, grant, bargain, sell, alien, enfeoff, convey, confirm, warrant, pledge,
assign and hypothecate unto Lender the real property described in Exhibit A
attached hereto (the “Premises”) and the buildings, structures, fixtures,
additions, enlargements, extensions, modifications, repairs, replacements and
improvements now or hereafter located or erected thereon (the “Improvements”);

TOGETHER WITH: all right, title, interest and estate of Borrower now owned, or
hereafter acquired, in and to the following property, rights, interests and
estates (the Premises, the Improvements, and the property, rights, interests and
estates hereinafter described are collectively referred to herein as the
“Property”):

(a) all easements, rights-of-way, strips and gores of land, streets, ways,
alleys, passages, sewer rights, water, water courses, water rights and powers,
air rights and development rights, all rights to as-extracted collateral
produced from or allocated to the Premises including without limitation oil,
gas, minerals, coal and other substances of any kind or character, and all
estates, rights, titles, interests, privileges, liberties, tenements,
hereditaments and appurtenances of any nature whatsoever, in any way belonging,
relating or pertaining to the Premises and the Improvements and the reversion
and reversions, remainder and remainders, and all land lying in the bed of any
street, road, highway, alley or avenue, opened, vacated or proposed, in front of
or adjoining the Premises, to the center line thereof and all the estates,
rights, titles, interests, dower and rights of dower, curtsey and rights of
curtsey, property, possession, claim and demand whatsoever, both at law and in
equity, of Borrower of, in and to the Premises and the Improvements and every
part and parcel thereof, with the appurtenances thereto;

(b) all machinery, furniture, furnishings, equipment, computer software and
hardware, fixtures (including, without limitation, all heating, air
conditioning, plumbing, lighting, communications and elevator fixtures) and
other property of every kind and nature, whether tangible or intangible,
(including software embedded therein), whatsoever owned by Borrower, or in which
Borrower has or shall have an interest, now or hereafter located upon the
Premises and the Improvements, or appurtenant thereto, and usable in connection
with the present or future operation and occupancy of the Premises and the
Improvements and all building equipment, materials and supplies of any nature
whatsoever owned by Borrower, or in which Borrower has or shall have an
interest, now or hereafter located upon the Premises and the Improvements, or
appurtenant thereto, or usable in connection with the present or future
operation, enjoyment and occupancy of the Premises and the Improvements
(hereinafter all of the foregoing items in this subparagraph (b) collectively
referred to as the “Equipment”), including any leases of any of the Equipment,
any deposits existing at any time in connection with any of the Equipment, and
the proceeds of any sale or transfer of the foregoing, and the right, title and
interest of Borrower in and to any of the Equipment that may be subject to any
“security interests” as defined in the Uniform Commercial Code, as in effect
from time to time in the State where the Premises are located (the “Uniform
Commercial Code”), superior in lien to the lien of this Security Deed;

(c) all awards or payments, including interest thereon, that may heretofore and
hereafter be made with respect to the Premises, Improvements or the Equipment,
whether from the exercise of the right of eminent domain or condemnation
(including, without limitation, any transfer made in lieu of or in anticipation
of the exercise of said rights), or for a change of grade, or for any other
injury to or decrease in the value of the Premises, Improvements or the
Equipment;

(d) all leases and other agreements or arrangements heretofore or hereafter
entered into affecting the use, enjoyment or occupancy of, or the conduct of any
activity upon or in, the Premises and the Improvements, including any
extensions, renewals, modifications or amendments thereof (collectively, the
“Leases”) (the tenants, lessees, licensees, occupants or other users under the
Leases are collectively hereinafter referred to as “tenants”) and all rents,
rent equivalents, moneys payable as damages or in lieu of rent or rent
equivalents, royalties (including, without limitation, all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including, without limitation, security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
payment and consideration of whatever form or nature received by or paid to or
for the account of or benefit of Borrower or its agents or employees from any
and all sources arising from or attributable to the Premises and the
Improvements (the “Rents”), together with all proceeds from the sale or other
disposition of the Leases and the right to receive and apply the Rents to the
payment of the Debt;

(e) all proceeds of and any unearned premiums on any insurance policies covering
all or any portion of the Premises, Improvements or Equipment, including,
without limitation, the right to receive and apply the proceeds of any
insurance, judgments, or settlements made in lieu thereof, for damage to the
Premises, Improvements or Equipment;

(f) all accounts, escrows, impounds, reserves, documents, instruments, chattel
paper (whether tangible or electronic), claims, deposits and general
intangibles, as the foregoing terms are defined in the Uniform Commercial Code,
all promissory notes, and all franchises, trade names, trademarks, copyrights,
symbols, service marks, books, records, recorded data of any land or nature
(regardless of the medium), plans, specifications, schematics, designs,
drawings, permits, consents, licenses (including liquor licenses, to the extent
assignable), license agreements, operating contracts, contract rights
(including, without limitation, any contract with any architect or engineer or
with any other provider of goods or services for or in connection with any
construction, repair, or other work upon the Premises, Improvements or
Equipment) and all management, franchise, service, supply and maintenance
contracts and agreements, and any other agreements, permits or contracts of any
nature whatsoever now or hereafter obtained or entered into by or on behalf of
Borrower with respect to the operation or ownership of the Premises,
Improvements or Equipment; and all approvals, actions, refunds, rebates or
reductions of real estate taxes and assessments (and any other governmental
impositions related to the Premises, Improvements or Equipment) resulting as a
result of tax certiorari or any applications or proceeding for reduction; and
all causes of action that now or hereafter relate to, are derived from or are
used in connection with the Premises, Improvements or Equipment, or the use,
operation, maintenance, occupancy or enjoyment thereof or the conduct of any
business or activities thereon (hereinafter all of the items referred to in this
subparagraph (f) collectively referred to as the “Intangibles”);

(g) all letter of credit rights (whether or not the letter of credit is
evidenced by a writing) Borrower now has or hereafter acquires relating to the
Premises, Improvements, Equipment, Intangibles and other properties, rights,
title and interests hereinabove described;

(h) all commercial tort claims Borrower now has or hereafter acquires relating
to the Premises, Improvements, Equipment, Intangibles and other properties,
rights, title and interests hereinabove described;

(i) any and all monies or funds now or hereafter deposited in or with respect to
any impound, escrow or similar funds established pursuant to or held under any
of the Loan Documents, including but not limited to the Tax and Insurance
Impound and the Replacement Escrow Fund (as such terms are hereinafter defined);
and

(j) all accounts and proceeds (cash or non-cash), products, offspring, rents and
profits from any of the foregoing, including, without limitation, those from the
conversion (whether voluntary or involuntary), sale, exchange, transfer,
collection, loss, damage, disposition, substitution or replacement of any of the
foregoing.

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Lender and its successors and assigns, forever;

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note and this Security Deed and shall well and truly
abide by and comply with each and every of the Obligations set forth herein, in
the Note and in the other Loan Documents in a timely manner, these presents and
the estate hereby granted shall cease, terminate and be void; provided however,
that Borrower’s obligation to indemnify and hold harmless Lender pursuant to the
provisions hereof with respect to matters relating to any period of time during
which this Security Deed was in effect shall survive any such payment or
release.

All of the covenants, conditions and agreements contained in (1) the Note and
(ii) all and any of the documents other than the Note and this Security Deed now
or hereafter executed by Borrower and/or others and by or in favor of Lender,
which evidences, secures or guarantees all or any portion of the Debt or
otherwise is executed and/or delivered in connection with the Note and this
Security Deed are hereby made a part of this Security Deed to the same extent
and with the same force as if fully set forth herein; provided, however, that
notwithstanding any provision of this Security Deed to the contrary, the
obligations of the Borrower under that certain Environmental and Hazardous
Substance Indemnification Agreement of even date herewith executed by Borrower
in favor of Lender (the “Environmental Indemnity”) shall not be deemed or
construed to be secured by the lien of this Security Deed or otherwise
restricted or affected by the foreclosure of the lien hereof or any other
exercise by Lender of its remedies hereunder or under any other Loan Document,
such Environmental Indemnity being intended by the signatories thereto to be its
(or their) unsecured obligation. The Note is evidence of that certain loan made
to Borrower by Lender (the “Loan”). The term “Loan Documents” as used in this
Security Deed means collectively the Note, this Security Deed, and any and all
other documents securing, evidencing, or guaranteeing all or any portion of the
Loan or otherwise executed and/or delivered in connection with the Loan.

1. Certain Representations, Warranties and Covenants of Borrower. Borrower
represents, warrants, covenants and agrees as follows:

(a) Borrower covenants and agrees to pay the Debt and perform the Obligations at
the time and in the manner provided in the Note and in this Security Deed.

(b) Borrower represents and warrants to Lender that Borrower (i) has good,
marketable, indefeasible and insurable title to the Property, (ii) is duly
organized, validly existing and in good standing under the laws of its state of
organization or incorporation; (iii) is duly qualified to transact business and
is in good standing in the state where the Premises are located, (iv) has, to
its best knowledge and belief, all necessary approvals, governmental and
otherwise, and full power and authority to own, operate and lease the Premises
and Improvements, (v) has full power, authority and legal right to mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey the Property
pursuant to, and to keep and observe all of, the terms of this Security Deed and
the other Loan Documents, and (vi) possesses an unencumbered fee estate in the
Premises and the Improvements and owns the Property free and clear of all liens,
encumbrances and charges whatsoever except for those exceptions shown in the
title insurance policy insuring the lien of this Security Deed. Borrower
represents and warrants that this Security Deed is and will remain a valid and
enforceable first lien on and security interest in the Property, subject only to
said exceptions. Borrower shall forever warrant, defend and preserve such title
and the validity and priority of the lien of this Security Deed and shall
forever warrant and defend the same to Lender against the claims of all persons
whomsoever.

(c) Borrower covenants and agrees with Lender to pay (i) all taxes, assessments,
governmental impositions, water rates and sewer rents, now or hereafter levied
or assessed or imposed against the Property or any part thereof (the “Taxes”),
(ii) all ground rents, maintenance charges, other impositions, and other
charges, including, without limitation, vault charges and license fees for the
use of vaults, chutes and similar areas adjoining the Premises (the “Other
Charges”), now or hereafter levied or assessed or imposed against the Property
or any part thereof, and (iii) all claims and demands of mechanics, materialmen,
laborers and others for any work performed or materials delivered to the
Premises or the Improvements, when the same are due and payable. Borrower shall
not suffer and shall promptly cause to be paid and discharged any lien or charge
whatsoever which may be or become a lien or charge against the Property for the
payment of Taxes, Other Charges and the claims and demands of mechanics,
materialmen, laborers and others for any work performed or materials delivered
to the Premises or the Improvements, subject to the provisions of Paragraph 29
below, and shall promptly pay for all utility services provided to the Property
as the same become due and payable. Borrower will deliver to Lender receipts for
payment or other evidence satisfactory to Lender that the Taxes and Other
Charges have been so paid or are not then delinquent no later than thirty
(30) days prior to the date on which the Taxes and/or Other Charges would
otherwise be delinquent if not paid (provided, however, that Borrower is not
required to furnish such receipts for payment of Taxes in the event that
Borrower has previously deposited with Lender sufficient funds to pay all such
Taxes from the Tax and Insurance Impound).

(d) Borrower represents and warrants to Lender that (i) Borrower is not an
“investment company,” or a company “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended, or a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or
subject to any other federal or state law or regulation that purports to
restrict or regulate Borrower’s ability to borrower money; (ii) no part of the
proceeds of the Loan will be used for the purpose of purchasing or acquiring any
“margin stock” within the meaning of Regulations T, U or X of the Board of
Governors of the Federal Reserve System or for any other purpose which would be
inconsistent with such Regulations T, U or X or any other Regulations of such
Board of Governors, or for any purpose prohibited by legal requirements or by
the terms and conditions of the Loan Documents; (iii) the Loan is solely for the
business purpose of Borrower, and is not for personal, family, household, or
agricultural purposes; and (iv) the Note, this Security Deed and the other Loan
Documents are not subject to any right of rescision, set-off, counterclaim or
defense, including the defense of usury, nor would the operation of any of the
terms of the Note, this Security Deed or the other Loan Documents, or the
exercise of any right thereunder, render this Security Deed unenforceable, in
whole or in part, or subject to any right of rescission, set-off, counterclaim
or defense, including the defense of usury.

(e) Borrower represents and warrants to Lender that to Borrower’s best knowledge
and belief Borrower (i) has obtained all necessary certificates, licenses and
other approvals, governmental and otherwise, necessary for the operation of the
Premises and Improvements and the conduct of its business and all required
zoning, building code, land use, environmental and other similar permits or
approvals, all of which are in full force and effect as of the date hereof and
none of which are subject to revocation, suspension, forfeiture or modification,
(ii) the Premises and Improvements and the present and contemplated use and
occupancy thereof are in full compliance with all applicable laws, (iii) the
Improvements are served by all utilities required for the current or
contemplated use thereof and all utility services are provided by public
utilities and the Improvements have accepted or are equipped to accept such
utility services, (iv) all public roads and streets necessary for service of and
access to the Premises and Improvements for the current or contemplated use
thereof have been completed, are serviceable and all-weather and are physically
and legally open for use by the public, (v) the Improvements are served by
public water and sewer systems, (vi) the Improvements are free from damage
caused by fire or other casualty, (vii) all costs and expenses of any and all
labor, materials, supplies and equipment used in the construction of the
Improvements have been paid in full, (viii) except for personal property owned
by tenants, Borrower has paid in full for, and is the owner of, all of the
Equipment and other personal property used in connection with the operation of
the Improvements, free and clear of any and all security interests, liens or
encumbrances, except the lien and security interest created hereby, and
(ix) there is no proceeding pending (or notice of such proceeding received by
Borrower) for the total or partial condemnation of, or affecting, the Premises
or Improvements.

(f) Borrower represents and warrants to Lender that to Borrower’s best knowledge
and belief, (i) all of the Improvements which were included in determining the
appraised value of the Property lie wholly within the boundaries and building
restriction lines of the Premises, and no improvements on adjoining properties
encroach upon the Premises or Improvements, and no easements or other
encumbrances, except those which are insured against by title insurance,
encroach upon any of the Improvements so as to affect the value or marketability
of the Property and (ii) the Premises and Improvements are assessed for real
estate tax purposes as one or more wholly independent tax lot or lots, separate
from any adjoining land or improvements not constituting a part of such lot or
lots, and no other land or improvements are assessed and taxed together with the
Premises and Improvements or any portion thereof. Borrower agrees that if the
Premises and Improvements are not taxed and assessed as one or more tax parcels
exclusive of all other real property, the term “Taxes” will include all taxes,
assessments, water rates and sewer rents now or hereafter levied, assessed or
imposed against all other property, whether or not owned by Borrower, that is
taxed and assessed as part of any tax parcel that includes all or any portion of
the Premises or Improvements.

(g) Borrower represents and warrants to Lender that to its best knowledge and
belief, except as expressly disclosed in writing in the Leases or the rent roll
for the Improvements delivered to Lender prior to the date hereof, (i) Borrower
is the sole owner of the entire lessor’s interest in the Leases, (ii) the Leases
are valid and enforceable and in full force and effect, (iii) all of the Leases
are arm’s-length agreements with bona fide, independent third parties, (iv) no
party under any Lease is in default in any material respect, (v) all Rents due
have been paid in full, (vi) the terms of all alterations, modifications and
amendments to the Leases are reflected in the written documents delivered to
Lender prior to the date hereof, (vii) none of the Rents reserved in the Leases
have been assigned or otherwise pledged or hypothecated (except such pledge or
hypothecation that will be fully terminated and released in connection with the
filing and recordation of this Security Deed), (viii) none of the Rents have
been collected for more than one (1) month in advance (except a security deposit
that shall not be deemed rent collected in advance), (ix) the premises demised
under the Leases have been completed and the tenants under the Leases have
accepted the same and have taken possession of the same on a rent-paying basis,
(x) there exist no offsets or defenses to the payment of any portion of the
Rents and Borrower has no monetary obligation to any tenant under any Lease,
(xi) Borrower has received no notice from any tenant challenging the validity or
enforceability of any Lease, (xii) there are no agreements with the tenants
under the Leases other than expressly set forth in each Lease, (xiii) no Lease
contains an option to purchase, right of first refusal to purchase, or any other
similar provision respecting the Premises or Improvements, (xiv) no person has
any possessory interest in, or right to occupy, the Premises or Improvements
except under and pursuant to a Lease, (xv) all security deposits relating to the
Leases reflected on the rent roll delivered by Borrower to Lender have been
collected in cash by Borrower, and (xvi) no brokerage commissions or finders
fees are due and payable regarding any Lease.

(h) Borrower represents and warrants to Lender that (1) there is no action, suit
or proceeding, judicial, administrative or otherwise (including any condemnation
or similar proceeding), pending or, to Borrower’s best knowledge and belief,
threatened or contemplated against Borrower, Guarantor, or any of their
respective general partners, managers or managing members, as the case may be,
(such person being sometimes referred to as the “Governing Entity”), or any
Affiliate (defined below) of Borrower, Guarantor or either of their respective
Governing Entities, or any person who owns or controls, directly or indirectly,
ten percent (10%) or more of the beneficial ownership interests of Borrower,
Guarantor or either of their respective Governing Entities, or against or
affecting any portion of the Property, which has not been disclosed by Borrower
in writing to Lender, (ii) Borrower is not a “foreign person” within the meaning
of Section 1445(f)(3) of the Internal Revenue Code and the related Treasury
Department regulations, (iii) during the ten (10) year period preceding the date
hereof, no petition in bankruptcy has been filed by or against Borrower, its
Governing Entity or Guarantor, or any Affiliate of Borrower, its Governing
Entity or Guarantor, or any person who owns or control, directly or indirectly,
ten percent (10%) or more of the beneficial ownership interests of Borrower, its
Governing Entity or Guarantor, (iv) Borrower has not entered into the Loan or
any of the Loan Documents with the actual intent to hinder, delay, or defraud
any creditor, (v) Borrower has received reasonably equivalent value in exchange
for its obligations under the Loan Documents, (vi) giving effect to the
transactions contemplated by the Loan Documents, the fair saleable value of the
Borrower’s assets exceeds and will, immediately following the execution and
delivery of the Loan Documents, exceed Borrower’s total liabilities, including,
without limitation, subordinated, unliquidated, disputed or contingent
liabilities, (vii) Borrower does not have any known material contingent
liabilities, (viii) Borrower does not have any material financial obligation
under any indenture, mortgage, deed of trust, loan agreement, or other agreement
or instrument to which Borrower is a party or by which Borrower or any of the
Property is otherwise bound, other than obligations incurred in the ordinary
course of the operation of the Property and other than obligations under the
Loan and the Loan Documents, and (ix) Borrower has not borrower or received
other debt financing that has not been heretofore paid in full (or will be paid
in full as of the date hereof from the proceeds of the Loan).

(i) Borrower represents and warrants to Lender that to Borrower’s best knowledge
and belief the Property is, and Borrower covenants and agrees to cause the
Property at all times to remain, in compliance with all statutes, ordinances,
regulations and other governmental or quasi-governmental requirements and
private covenants now or hereafter relating to the ownership, construction, use
or operation of the Property.

(j) The Management Agreement, dated as of September 15, 2003 (the “Management
Agreement”) between Borrower and Meadows & Only, LLC (the “Manager”) pursuant to
which Manager operates the Property is in full force and effect and there is no
default or violation by any party thereunder. The fee due under the Management
Agreement, and the terms and provisions of the Management Agreement, are
subordinate to this Security Deed and the Manager shall attorn to Lender.
Borrower shall not terminate, cancel, modify, renew or extend the Management
Agreement, or enter into any agreement relating to the management or operation
of the Property with Manager or any other party without the express prior
written consent of Lender, which consent shall not be unreasonably withheld. If
at any time Lender consents to the appointment of a new manager, such new
manager and Borrower shall, as a condition of Lender’s consent, execute a
Manager’s Consent and Subordination of Management Agreement in the form then
used by Lender. If Borrower proposes to enter into an agreement relating to the
management or operation of the Property with any person other than Manager or
the Borrower’s Governing Entity, Lender may condition its consent to such new
arrangement upon Lender’s receipt of written recommendations from the Rating
Agencies (as hereinafter defined) to the effect that the proposed change in
property manager will not result in a requalification, reduction or withdrawal
of any rating initially assigned or to be assigned in a Secondary Market
Transaction (as hereinafter defined), if Lender reasonably determines it
necessary or prudent to do so. Borrower shall reimburse Lender on demand for all
of Lender’s actual out-of pocket costs incurred in processing Borrower request
for consent to new property management arrangements.

(k) Borrower’s exact legal name is correctly set forth above Borrower’s
signature at the end of this Security Deed. Borrower is incorporated in or
organized under the laws of the State of Georgia. Borrower will not change or
permit any change to be made in its name, identity, nature of legal form or
state of its incorporation or organization, unless in each instance Borrower
shall have notified Lender in writing of such change at least 30 days prior to
the effective date of such change, and shall have first taken all actions
reasonably deemed necessary by Lender, including without limitation the
execution and delivery of additional financing statements, financing statement
amendments, security agreements and other instruments, to effectively evidence
or perfect Lender’s security interest in the Property as a result of such
changes. Borrower’s principal place of business and its chief executive office,
and the place where Borrower keeps its books and records, including recorded
data of any kind or nature, regardless of the medium of recording, including
without limitation software, writings, plans, specifications and schematics
concerning the Property, has for the preceding four months (or, if less, the
entire period of the existence of Borrower) been and will continue to be (unless
Borrower notifies Lender of any change in writing at least 30 days prior to the
date of such change) at 601A Professional Drive, Lawrenceville, Georgia 30045.
Borrower’s organizational identification number, if any, assigned by the State
of Georgia, is correctly set forth on the front page of this Security Deed.
Borrower shall promptly notify Lender of any change of its organizational number
or, if Borrower does not now have an organizational identification number but
acquires one after the date hereof, of such organizational number.

(l) Borrower warrants, represents and covenants that neither Borrower, Guarantor
nor any of their respective officers, directors, shareholders, partners, members
or affiliates (including the indirect holders of equity interests in Borrower or
Guarantor) is or will be an entity or person (i) that is listed in the Annex to,
or is otherwise subject to the provisions of Executive Order 13224 issued on
September 24, 2001 (“E013224”), (ii) whose name appears on the United States
Treasury Department’s Office of Foreign Assets Control (“OFAC”) most current
list of “Specifically Designated National and Blocked Persons” (which list may
be published from time to time in various mediums including, but not limited to,
the OFAC website, http:www.treas.gov/ofac/tllsdn.pdf) (iii) who commits,
threatens to commit or supports “terrorism”, as that term is defined in EO
13224, or (iv) who is otherwise affiliated with any entity or person listed
above (any and all parties or persons described in clauses [i] — [iv] above are
herein referred to as a “Prohibited Person”). Borrower covenants and agrees that
neither Borrower, Guarantor nor any of their respective officers, directors,
shareholders, partners, members or affiliates (including the indirect holders of
equity interests in Borrower or Guarantor) will (i) knowingly conduct any
business, nor engage in any transaction or dealing, with any Prohibited Person,
including, but not limited to, the making or receiving of any contribution of
funds, goods, or services, to or for the benefit of a Prohibited Person, or
(ii) knowingly engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in E013224. Borrower further covenants and agrees
to deliver (from time to time) to Lender any such certification or other
evidence as may be requested by Lender in its sole and absolute discretion,
confirming that (1) neither Borrower, Guarantor or their respective officers,
directors, shareholders, partners, members or affiliates (including the indirect
holders of equity interests in Borrower or Guarantor) is a Prohibited Person and
(ii) neither Borrower, Guarantor or their respective officers, directors,
shareholders, partners, members or affiliates (including the indirect holders of
equity interests in Borrower or Guarantor) has knowingly engaged in any
business, transaction or dealings with a Prohibited Person, including, but not
limited to, the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Prohibited Person.

2. Insurance. Borrower, at its sole cost and expense, for the mutual benefit of
Borrower and Lender, shall obtain and maintain during the entire term of this
Security Deed (the “Term”) the following policies of insurance:

(a) All Risk or Special Causes of Loss Property Form including Business
Interruption.

(i) Comprehensive all risk insurance (including, without limitation, coverage
against riot and civil commotion, vandalism, malicious mischief, water, mold
(based on a covered peril), fire, burglary, theft and terrorism) on the
Improvements and all other insurable portions of the Property and in each case
(A) insuring against any peril now or hereafter included within the
classification “Special Form Cause of Loss”, (B) in an amount equal to 100% of
the “Full Replacement Cost,” (C) containing an agreed amount endorsement with
respect to the Improvements, Equipment and all other insurable portions of the
Property waiving all co-insurance provisions, and (D) providing that the
deductible shall not exceed the sum of $10,000.00, unless agreed to in writing
by Lender. For the purposes of this Security Deed the term “Full Replacement
Cost” means the actual replacement cost of the Improvements and Equipment
(without taking into account any depreciation, and exclusive of excavations,
footings and foundations, landscaping and paving) determined annually by an
insurer, a recognized independent insurance broker or an independent appraiser
selected and paid by Borrower and in no event less than the coverage required
pursuant to the terms of any Lease.

(ii) Business income interruption insurance (A) with loss payable to Lender,
(B) covering losses of income and Rents derived from the Premises and
Improvements and any non-insured property on or adjacent to the Premises
resulting from any risk or casualty whatsoever, (C) containing an extended
period of indemnity endorsement which provides that after the physical loss to
the Improvements and all other insurable portions of the Property have been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date of the loss, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period, and
(D) in an amount equal to one hundred percent (100%) of the projected gross
income from the Property for a period of twelve (12) months. The amount of such
business income insurance shall be determined by Lender prior to the date hereof
and at least once each year thereafter based on Borrower’s reasonable estimate
of the gross income from the Property for the succeeding twelve (12) month
period. All insurance proceeds payable to Lender pursuant to this Subparagraph
2(a)(ii) shall be held by Lender and shall be applied to the Debt and/or
disbursed to Borrower for payment of the costs and expenses to maintain and
operate the Premises and Improvements in such amounts and at such times as
Lender may determine; provided, however, that nothing herein contained shall be
deemed to relieve Borrower of its obligation to pay the Debt on the respective
dates of payment provided for in the Note except to the extent such amounts are
actually paid out of the proceeds of such business income insurance. The perils
covered by this insurance shall be the same as those accepted on the real
property, including flood and earthquake, as necessary. This coverage shall be
written on the same basis as the property policy stated in Subparagraph 2(a)(i)
above.

(iii) The policy of insurance required pursuant to Subparagraph 2(a)(i) above
shall contain Demolition Costs, Increased Cost of Construction and “Ordinance or
Law Coverage” or “Enforcement” endorsements in amounts satisfactory to Lender if
any of the Improvements or the use of the Premises shall at any time constitute
legal non-conforming structures or uses or the ability to rebuild the
Improvements is restricted or prohibited.

(iv) If windstorm coverage is excluded from the policy required under
Subparagraph 2(a)(i) above, Borrower must provide separate windstorm insurance
in an amount equal to the lesser of the original principal balance of the Loan
and the maximum amount permitted by law, if the Premises are located in area
where Lender requires such insurance. Deductibles larger than $10,000 are
subject to approval by Lender.

(v) At all times during which structural construction, repairs or alterations
are being made with respect to the Improvements: (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the commercial general liability insurance policy described in
Subparagraph 2(b), and (B) the insurance provided for in Subparagraph 2(a)(i)
written on a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
Subparagraph 2(a)(i), (3) including permission to occupy the Improvements, and
(4) with an agreed amount endorsement waiving co-insurance provisions. The
amount of such coverage must be approved by Lender.

(b) Commercial General Liability/Umbrella Liability. Comprehensive general
liability insurance against claims for personal injury, bodily injury, death or
property damage occurring upon, in or about the Premises and Improvements, such
insurance (A) to be on the so-called “occurrence” form containing minimum limits
per occurrence of $1,000,000.00 and $2,000,000.00 in the aggregate, together
with excess and/or umbrella liability in an amount of at least $5,000,000.00;
(B) to contain a liquor liability endorsement if any part of the Premises or
Improvements are covered by a liquor license; (C) to continue at not less than
the aforesaid limit until required to be changed by Lender in writing by reason
of changed economic conditions making such protection inadequate; (D) to cover
at least the following hazards, (1) premises and operations, (2) products and
completed operations on an “if any” basis, (3) independent contractors,
(4) blanket contractual liability for all written and oral contracts,
(5) contractual liability covering the indemnities contained in Paragraph 36
hereof to the extent the same is available, and (6) all legal liability imposed
upon Borrower and all court costs and attorneys’ fee incurred in connection with
the ownership, operation and maintenance of the Property; and (E) to be without
any deductible. If Borrower has a multi-location policy or loan, the coverage
must be maintained on a “per-location basis”.

(c) Flood Insurance. Flood insurance will be required if any portion of the
Improvements is situated in a federally designated “special flood hazard area”
(for example, Zones A and V) as designated by the Federal Emergency Management
Agency, or any successor thereto, as an area having special flood hazards
pursuant to the National Flood Insurance Act of 1968, The Flood Disaster
Protection Act of 1973, or the National Flood Insurance Reform Act of 1994, as
each may be amended, (the “Flood Insurance Acts”). The minimum amount of flood
insurance required is the lesser of one hundred percent (100%) of the Full
Replacement Cost (plus business interruption coverage) or the maximum limit of
coverage available for the Improvements under the Flood Insurance Act. The
maximum deductible shall be no more than $25,000.

(d) Sinkhole, Mine Subsidence and Earthquake. Sinkhole, mine subsidence and
earthquake insurance shall be obtained and maintained if in the opinion of a
professional engineer with experience in this professional area there is a
foreseeable risk of loss due to this hazard. If necessary, as determined by such
engineer, Borrower shall maintain coverage in the full principal amount of the
Loan.

(e) Boiler and Machinery Coverage. Comprehensive broad form boiler and machinery
insurance (without exclusion for explosion) covering all steam boilers, heating
and air conditioning equipment, high pressure piping, machinery and equipment,
sprinkler systems, pressure vessels, refrigeration equipment and piping, or
similar apparatus now or hereafter installed in the Improvements (including
“system breakdown coverage”) and insuring against loss of occupancy or use
arising from any breakdown, in an amount at least equal to the lesser of the
outstanding principal amount of the Note or $2,000,000.00, with a deductible no
greater than $10,000, unless approved by Lender.

(f) Worker’s Compensation and Employer’s Liability. Workers’ compensation,
subject to the statutory limits of the state in which the Premises are located,
and employer’s liability insurance with a limit of at least $1,000,000.00 per
accident and per disease per employee, and $1,000,000.00 for disease aggregate
in respect of any work or operations on or about the Premises and Improvements,
or in connection with the Premises and Improvements or their operation (if
applicable).

(g) Miscellaneous. Such other insurance as may from time to time be reasonably
required by Lender in order to protect its interests, including such insurance
as may now be or hereafter becomes available that Lender reasonably deems
prudent in light of then prevailing market or industry practices or applicable
law.

All policies of insurance (the “Policies”) required pursuant to this Paragraph 2
(i) shall be issued by companies approved by Lender and licensed to do business
in the state where the Property is located, with a claims paying ability rating
of “BBB” or better by Standard & Poor’s Ratings and a rating of “A: IX” or
better in the current Best’s Insurance Reports, (ii) shall name Lender and its
successors and/or assigns as their interest may appear as the Lender,
(iii) shall contain a non-contributory standard Lender clause and a lender’s
loss payable endorsement, or their equivalents, naming Lender as the person to
which all payments made by such insurance company shall be paid, (iv) shall
contain a waiver of subrogation against Lender, (v) shall be maintained
throughout the Term without cost to Lender, (vi) shall be assigned to Lender,
(vii) on or prior to the date hereof, Borrower shall deliver to Lender either
certified copies of the Policies in effect on the date hereof (the “Current
Policies”) or ACORD Form 25-S, Certificate of Liability Insurance, and ACORD
Form 28, Evidence of Commercial Property Insurance (the “ACORD Certificates”)
with respect to the Current Policies (and each ACORD Certificate must specify
the Lender, loss payee and additional insured status and/or waivers of
subrogation, state the amounts of all deductibles and self-insured retentions,
if any, set forth notice requirements for cancellation, material change, or
non-renewal of insurance and be accompanied by copies of all required
endorsements, provided that Borrower shall deliver to Lender certified copies of
the Current Policies not more than thirty (30) days after the date hereof;
(viii) at least fifteen (15) days prior to the expiration of the Policies,
Borrower shall deliver to Lender either the original policies (or copies of the
same certified by the issuers thereof) issued in renewal of each of the expiring
Policies or ACORD Certificates with respect thereto, provided that Borrower
shall deliver to Lender the original policies (or copies of the same certified
by the issuers thereof) issued in renewal of the expired Policies not more than
thirty (30) days after the expiration of the subject Policies or upon actual
issuance of the renewal policies (ix) shall contain such provisions as Lender
deems reasonably necessary or desirable to protect its interest including,
without limitation, endorsements providing that Lender shall not be liable for
the payment of any of the Insurance Premiums, that neither Borrower, Lender nor
any other party shall be a co-insurer under said Policies, that no act or
negligence of Borrower, or anyone acting for Borrower, or of any tenant under
any Lease or other occupant, or failure to comply with the provisions of any
Policy which might otherwise result in a forfeiture of the insurance or any part
thereof, shall in any way affect the validity or enforceability of the insurance
insofar as Lender is concerned, and that Lender shall receive at least thirty
(30) days prior written notice of any modification, reduction or cancellation,
and (x) shall be satisfactory in form and substance to Lender and shall be
approved by Lender as to amounts, form, risk coverage, deductibles, loss payees
and insureds. Borrower shall pay the premiums for such Policies (the “Insurance
Premiums”) as the same become due and payable and shall furnish to Lender
evidence of the renewal of each of the Policies with receipts for the payment of
the Insurance Premiums or other evidence of such payment reasonably satisfactory
to Lender (provided, however, that Borrower is not required to furnish such
receipts for payment of Insurance Premiums in the event that no Event of Default
exists and Borrower has previously deposited with Lender sufficient funds to pay
all such Insurance Premiums from the Tax and Insurance Impound). If Borrower
does not furnish such evidence and receipts at least thirty (30) days prior to
the expiration of any expiring Policy, then Lender may procure, but shall not be
obligated to procure, such insurance and pay the Insurance Premiums therefor,
and Borrower agrees to reimburse Lender for the cost of such Insurance Premiums
promptly on demand. Borrower covenants and agrees to promptly forward to Lender
a copy of each written notice received by Borrower of any modification,
reduction or cancellation of any of the Policies or of any of the coverages
afforded under any of the Policies. Within thirty (30) days after request by
Lender, Borrower shall obtain such increases in the amounts of coverage required
hereunder as may be reasonably requested by Lender, taking into consideration
changes in the value of money over time, changes in liability laws, changes in
prudent customs and practices, and the like.

3. Casualty and Condemnation.

(a) If the Property shall be damaged or destroyed, in whole or in part, by fire
or other casualty (a “Casualty”) or if Borrower shall have knowledge of the
actual or threatened commencement of any condemnation or eminent domain
proceeding that would affect any portion of the Premises or Improvements (a
“Condemnation”), Borrower shall give prompt written notice thereof to Lender
and, with respect to a Condemnation, shall deliver to Lender copies of any and
all papers served in connection with such Condemnation.

(b) Lender may participate in any proceedings for any taking by any public or
quasi-public authority accomplished through a Condemnation or any transfer made
in lieu of or in anticipation of a Condemnation (which transfer in lieu and
Condemnation are collectively referred to as a “Taking”) to the extent permitted
by law. Upon Lender’s written request, Borrower shall deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Borrower shall not make any consent or agree to
a Taking without the prior written consent of Lender in each instance, which
consent shall not be unreasonably withheld or delayed in the case of a Taking of
an insubstantial portion of the Property.

(c) Subject to the terms of Paragraph 4 below, all insurance proceeds payable
under the Policies and all awards or payments payable on account of a Taking
(“Award”), and all causes of action, claims, compensation, awards and recoveries
for any other damage, injury, or loss or diminution in value of the Property,
are hereby assigned to and shall be paid to Lender. Borrower agrees to execute
and deliver from time to time such further instruments as may be requested by
Lender to confirm the foregoing assignment to Lender. Borrower hereby
irrevocably constitutes and appoints Lender as the attorney-in-fact of Borrower
(which power of attorney shall be irrevocable so long as any of the Debt is
outstanding, shall be deemed coupled with an interest, shall survive the
voluntary or involuntary dissolution of Borrower and shall not be affected by
any disability or incapacity suffered by Borrower subsequent to the date
hereof), with full power of substitution, subject to the terms of Paragraph 4,
to settle for, collect and receive all proceeds of insurance and any Award and
any other awards, damages, insurance proceeds, payments or other compensation
from the parties or authorities making the same, to appear in and prosecute any
proceedings therefor and to give receipts and acquittance therefor.

(d) Lender shall not be limited to the interest paid on an Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided in the Note. Borrower shall cause any Award that
is payable to Borrower to be paid directly to Lender. If the Property is sold,
through foreclosure or otherwise, prior to the receipt by Lender of the Award,
Lender shall have the right, whether or not a deficiency judgment on the Note
(to the extent permitted in the Note or herein) shall have been sought,
recovered or denied, to receive the Award, or a portion thereof, to the extent
sufficient to pay the unpaid portion, if any, of the Debt.

(e) The expenses incurred by Lender in the adjustment and collection of the
proceeds of insurance or an Award shall become part of the Debt and be secured
hereby and shall be reimbursed by Borrower to Lender upon demand or, at Lender’s
election, deducted by and reimbursed to Lender from such proceeds.

4. Use of the Proceeds of Insurance or Award.

(a) In case of loss or damages covered by any of the Policies and in case of an
Award for any Taking, the following provisions shall apply:

(i) In the event of a Casualty that does not exceed $500,000.00, Borrower may
settle and adjust any claim without the consent of Lender and agree with the
insurance company or companies on the amount to be paid upon the loss provided
that such adjustment is carried out in a competent and timely manner. In such
case, Borrower is hereby authorized to collect and receive any such insurance
proceeds.

(ii) In the event of a Casualty that does exceed $500,000.00 but does not exceed
five percent (5%) of the original principal amount of the Note, Lender may
settle and adjust any claim, provided, however, that any final agreement with
the insurance company or companies of the amount to be paid for the Casualty
shall be subject to the approval of Borrower as hereinafter provided, such
approval not to be unreasonably withheld, delayed or conditioned. In any such
case, the proceeds under the Policies shall be due and payable solely to Lender
and held in escrow by Lender in accordance with the terms of this Deed of Trust.
Borrower shall have the right to participate in the settlement discussions with
the applicable insurance company or companies and Lender shall keep Borrower
apprised of all settlement offers and discussions and the results thereof.
Lender shall provide ten (10) business days advance written notice to Borrower
of the terms and amount of any proposed final agreement on any such claim (such
proposed final amount, the “Lender Approved Settlement Amount”). If Borrower
disapproves of Lender’s settlement of the claim on such terms and at such
amount, Borrower must furnish written notice of such disapproval (any such
notice, an “Arbitration Notice”) to Lender within ten (10) business days after
Borrower’s receipt of Lender’s notice, such notice of disapproval by Borrower to
state Borrower’s election to implement the arbitration procedure set forth in
this Paragraph 4 below. Borrower’s failure to furnish notice of disapproval
prior to the expiration of such ten (10) business day period shall constitute
and be deemed Borrower’s consent and approval to Lender’s settlement of the
applicable claim for an amount not less than the Lender Approved Settlement
Amount.

(iii) In the event of a Casualty that exceeds five percent (5%) of the original
principal amount of the Note, Lender may settle and adjust any claim related
thereto without the consent of Borrower and agree with the insurance company or
companies on the amount to be paid on the loss, and the proceeds of any such
policy shall be due and payable solely to Lender and held in escrow by Lender in
accordance with the terms of this Deed of Trust.

(iv) In the event of a Taking where the Award is in an aggregate amount less
than ten percent (10%) of the original principal balance of the Note and the
Taking does not affect any portion of the Improvements or any portion of the
Premises which in Lender’s reasonable determination is integral to the operation
of the Premises and Improvements, or in the event of a Casualty where the loss
is in an aggregate amount less than twenty-five percent (25%) of the original
principal balance of the Note, and (A) no Event of Default or an event which
with notice and/or the passage of time would constitute an Event of Default
exists, (B) in the reasonable judgment of Lender (1) the Property can be
restored within six (6) months after insurance proceeds or the proceeds of the
Award are made available and not less than six (6) months prior to the stated
Maturity Date to a condition at least equal to the condition thereof that
existed prior to the Casualty or Taking, (2) such restored Property will be such
that income from its operation is reasonably anticipated to be sufficient to pay
operating expenses of the Property and debt service on the Debt in full with the
same coverage ratio considered by Lender in its determination to make the Loan
(such assessment by Lender to include consideration of the effect of the
termination of any Leases due to such Casualty or Taking), (3) Leases covering
in the aggregate not less than sixty-five percent (65%) of the rentable square
footage of the Improvements will be in full force and effect upon completion of
the Repair Work (defined below), (4) all necessary government approvals will be
obtained to allow the rebuilding and reoccupancy of the Improvements, (5) there
are sufficient sums available (through insurance proceeds, the Award and
contributions by Borrower, the full amount of which shall at Lender’s option
have been deposited with Lender) for the Repair Work (defined below) (including,
without limitation, for any reasonable costs and expenses of Lender to be
incurred in administering the Repair Work) and for payment of the Debt as it
becomes due and payable during the Repair Work, and (C) Borrower shall have
delivered to Lender, at Borrower ‘s sole cost and expense, an appraisal report
in form and substance satisfactory to Lender from an appraiser showing the value
of the Property as proposed to be restored or repaired to be not less than the
appraised value of the Property as of the date of this Deed of Trust, then, and
only then, the proceeds of insurance or of the Award (after reimbursement of any
expenses incurred by Lender) shall be applied in the manner set forth below to
reimburse Borrower for the cost of work of restoring, repairing, replacing or
rebuilding (collectively the “Repair Work”) the Property or the part thereof
subject to the Casualty or Taking. Borrower hereby covenants and agrees to
commence and diligently to prosecute the Repair Work; provided always, that
Borrower shall pay all costs (and if required by Lender, Borrower shall deposit
the total thereof with Lender in advance) of the Repair Work in excess of the
net proceeds of insurance or Award made available pursuant to the terms hereof.

(v) Except as provided above in Subparagraph 4(a)(iv), in the event of any
Casualty or Taking Lender may elect in its absolute sole discretion and without
regard to the adequacy of the security for the Debt, to (A) apply the proceeds
of insurance collected upon any Casualty or Award collected upon any Taking to
the payment of the Debt, with or without accelerating the Maturity Date of the
Note and declaring the entire outstanding Debt to be immediately due and
payable, or (B) hold the insurance proceeds or Award proceeds and make them
available to Borrower for the cost of the Repair Work in the manner set forth
below. If Lender elects under this subparagraph to apply the proceeds of
insurance or Award to the payment of the Debt and no Event of Default or an
event which with notice and/or the passage of time would constitute an Event of
Default exists, any such application to the Debt shall be considered an
Involuntary Prepayment not requiring payment of the prepayment consideration set
forth below. If an Event of Default or an event which with notice and/or the
passage of tune would constitute an Event of Default exists and any proceeds of
insurance or of an Award are applied to the Debt then Borrower shall pay to
Lender an additional amount equal to the greater of (1) the Yield Maintenance
Premium (hereinafter defined), if any, that would be required hereunder if an
Involuntary Prepayment (as hereinafter defined) has been defeased, or (2) three
percent (3%) of the Involuntary Prepayment. The term “Involuntary Prepayment”
shall mean an amount or amounts that Lender receives representing (i) insurance
proceeds or other payments as a result of a Casualty, or (ii) Awards or other
payments made in connection with a Taking, and applies to the payment of the
principal amount of the Debt. If Lender elects to apply the proceeds of
insurance collected upon any Casualty or Award collected upon any Taking to the
payment of the Debt and the amount of such proceeds so applied do not pay the
Debt in full, Borrower shall have the right on the next regularly scheduled
payment date under the Note to prepay the entire remaining outstanding Debt
together with an additional amount equal to the greater of (1) the Yield
Maintenance Premium, if any, that would be required hereunder if such remaining
outstanding portion of the Debt had been defeased, or (2) one percent (1%) of
such remaining outstanding balance. Any application to the Debt pursuant to this
Subparagraph 4(a)(iv) shall (I) be applied to those payments of principal and
interest last due under the Note but shall not postpone any payments otherwise
required pursuant to the Note other than such last due payments and (II) cause
the Note to be re-amortized in accordance with its terms and conditions.

(vi) In the event Borrower is either entitled to disbursements from the
insurance proceeds or Award proceeds held by Lender or Lender elects to make
such proceeds available to Borrower for the Repair Work, such proceeds shall be
disbursed to Borrower for costs and expenses incurred by Borrower for the Repair
Work following (A) the receipt by Lender of a written request from Borrower for
disbursement and a certification by Borrower to Lender that the applicable item
of Repair Work has been completed, (B) the delivery to Lender of invoices,
receipts or other evidence verifying the cost of performing the Repair Work, and
(C) for disbursement requests in excess of $10,000.00 with respect to any single
item of Repair Work, or for any single item of Repair Work that is structural in
nature, delivery to Lender of (1) affidavits, lien waivers or other evidence
reasonably satisfactory to Lender showing that all materialmen, laborers,
subcontractors and any other parties who might or could claim statutory or
common law liens and who are furnishing or have furnished material or labor to
the Property have been paid all amounts due for labor and materials furnished to
the Property, (2) a certification from an inspecting architect or other third
party acceptable to Lender describing the completed Repair Work and verifying
its completion and value, and (3) a new (or amended) certificate of occupancy
for the portion of the Improvements covered by such Repair Work, if said new
certificate of occupancy is required by law, or a certification by Borrower that
no new certificate of occupancy is required by law. Lender shall not be required
to make any such advances more frequently than one time in any calendar month.
Lender may, in any event, require that all plans and specifications for the
Repair Work be submitted to and approved by Lender prior to commencement of the
Repair Work, which approval shall not be unreasonably withheld, delayed or
conditioned. In no event shall Lender assume any duty or obligation for the
adequacy, form or content of any such plans and specifications, or for the
performance, quality or workmanship of any Repair Work. With respect to
disbursements to be made by Lender, no payment made prior to the final
completion of the Repair Work shall exceed ninety percent (90%) of the value of
the Repair Work performed from time to time; funds other than proceeds of
insurance or the Award shall be disbursed prior to disbursement of such
proceeds; and at all times, the undisbursed balance of such proceeds remaining
in the hands of Lender, together with funds deposited for that purpose or
irrevocably committed to the satisfaction of Lender by or on behalf of Borrower
for that purpose, shall be at least sufficient in the reasonable judgment of
Lender to pay for the cost of completion of the Repair Work, free and clear of
all liens or claims for lien. Any surplus which may remain out of the proceeds
of insurance or Award held by Lender after payment of the costs of the Repair
Work shall, in the sole and absolute discretion of Lender, be retained by Lender
and applied to payment of the Debt or paid to the party or parties legally
entitled to such surplus.

(vii) If Borrower delivers an Arbitration Notice to Lender, Borrower and Lender
shall, within five (5) business days after Lender’s receipt of any such notice,
jointly designate an independent and unaffiliated individual who has not less
than ten (10) years experience with respect to settlement of claims resulting
from casualties in respect of properties similar to the Premises and
Improvements. Not later than five (5) business days after such joint designation
of such individual, each of Borrower and Lender shall submit to such individual
its separate determinations of the commercially reasonable settlement amount for
the applicable Casualty together with any documentation and other backup
therefor and shall simultaneously therewith provide a copy of such submission to
the other party. The individual so appointed shall review the applicable
submissions and within ten (10) days after such individual’s designation select
one of the submitted settlement amounts as more accurately reflective of the
commercially reasonable settlement amount. Notice of such selection shall be
furnished to Borrower and Lender by the applicable individual prior to the
expiration of such ten-day period. Upon such selection, Lender shall be
authorized to settle the applicable claim for an amount not less than the
settlement amount so selected without any further right of consent of Borrower.

(viii) In the event that Borrower and Lender are unable to agree on one
individual to act as arbitrator within the five (5) business day period
following Lender’s receipt of the Arbitration Notice as contemplated under
subparagraph (vii) above, then, in such case, the procedure set forth in this
subparagraph (viii) shall be observed in lieu thereof. Not later than five
(5) business days after Lender’s receipt of the applicable notice to arbitrate,
Borrower and Lender shall each designate an independent and unaffiliated
individual who has not less than ten (10) years experience with respect to
settlement of claims resulting from casualties in respect of properties similar
to the Premises and Improvements and notify the other party of such appointment
by identifying the appointee. Not later than five (5) business days after both
arbitrators are appointed, the two selected arbitrators shall select a third
arbitrator who shall also be an independent and unaffiliated individual who has
not less than ten (10) years experience with respect to settlement of claims
resulting from casualties in respect of properties similar to the Premises and
Improvements, such selection to take place within five (5) business days after
such arbitrator’s appointment. Borrower and Lender shall submit to such third
arbitrator their separate determinations of the commercially reasonable
settlement amount together with any documentation and other backup therefor and
shall simultaneously therewith provide a copy of such submission to the other
party. The third arbitrator so appointed shall review the applicable submissions
and within ten (10) days after such individual’s designation select one of the
submitted settlement amounts as more accurately reflective of the commercially
reasonable settlement amount. Notice of such selection shall be furnished to
Borrower and Lender by the applicable individual prior to the expiration of such
ten-day period. Upon such selection, Lender shall be authorized to settle the
applicable claim for an amount not less than the settlement amount so selected
without any further right of consent of Borrower.

(ix) Time shall be of the essence with respect to the performance of any and all
rights and obligations under this Paragraph 4. The decisions of the
arbitrator(s), if any, engaged under this Paragraph 4, shall be final and
binding and may not be appealed to any court of competent jurisdiction or
otherwise except upon a claim of fraud or corruption. All of the costs and
expenses of the arbitrator(s), if any, engaged under this Paragraph 4, shall be
the sole responsibility of Borrower.

(x) Notwithstanding anything to the contrary contained herein, the proceeds of
insurance or Award disbursed to Borrower in accordance with the terms and
provisions of this Deed of Trust shall be reduced by the reasonable costs (if
any) incurred by Lender in the adjustment and collection thereof and in the
reasonable costs incurred by Lender of paying out such proceeds (including,
without limitation, reasonable attorneys’ fees and costs paid to third parties
for inspecting the Repair Work and reviewing the plans and specifications
therefor).

(b) If Borrower undertakes the Repair Work, Borrower shall promptly and
diligently, at Borrower’s sole cost and expense and regardless of whether the
insurance proceeds or Award, as appropriate, shall be sufficient for the
purpose, complete the Repair Work to restore the Property as nearly as possible
to its value, condition and character immediately prior to the Casualty or
Taking in accordance with the foregoing provisions.

(c) Any reduction in the Debt resulting from Lender’s application of any sums
received by it under this Paragraph 4 shall take effect only when Lender
actually receives such sums and elects to apply such sums to the Debt and, in
any event, the unpaid portion of the Debt shall remain in full force and effect
and Borrower shall not be excused in the payment thereof. Partial payments
received by Lender, as described in the preceding sentence, shall be applied
against the Note consistent with the prepayment provisions described therein for
casualty or condemnation proceeds.

5. Tax and Insurance Impound. As of the date of this Deed to Secure Debt,
Borrower shall pay to Lender on demand for deposit into the Tax and Insurance
Impound (as defined below) an amount (1) equal to one-twelfth of the Taxes
estimated by Lender to be due to the applicable taxing authorities as of the
date such Taxes are first due and payable without penalty or interest after the
date hereof multiplied by the number of months elapsed from and including the
first month for which such Taxes have been assessed to and including the first
month occurring after the month in which this Deed to Secure Debt becomes
effective, and (ii) one-twelfth of the Insurance Premiums that Lender estimates
will be payable for the renewal of the coverage afforded by the Policies upon
the expiration thereof multiplied by the number of months elapsed from and
including the first month in which the currently effective Policies became
effective to and including the first month occurring after the month in which
this Deed to Secure Debt becomes effective. Thereafter, Borrower shall pay to
Lender on the first day of each calendar month (a) one-twelfth of the Taxes that
Lender estimates will be payable during the next ensuing twelve (12) months in
order to accumulate with Lender sufficient funds to pay all such Taxes at least
thirty (30) days prior to their respective due dates, and (b) one-twelfth of the
Insurance Premiums that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof in order to
accumulate with Lender sufficient funds to pay all such Insurance Premiums at
least thirty (30) days prior to the expiration of the Policies (the fund into
which said amounts in (a) and (b) above shall be deposited is hereinafter called
the “Tax and Insurance Impound”). The monthly payment into the Tax and Insurance
Impound and the payments of interest and principal payable pursuant to the Note
shall be added together and shall be paid as an aggregate sum by Borrower to
Lender. Borrower agrees to notify Lender immediately of any changes to the
amounts, schedules and instructions for payment of any Taxes and Insurance
Premiums of which it has or obtains knowledge and authorizes Lender or its agent
to obtain the bills for Taxes and Other Charges directly from the appropriate
taxing authority. Borrower hereby pledges to Lender and grants to Lender a
security interest in any and all monies now or hereafter deposited in the Tax
and Insurance Impound as additional security for the payment of the Debt.
Provided that there are sufficient amounts on deposit in the Tax and Insurance
Impound and no Event of Default exists, Lender will apply the Tax and Insurance
Impound to payments of Taxes and Insurance Premiums required to be made by
Borrower pursuant hereto. In making any payment relating to the Tax and
Insurance Impound, Lender may do so according to any bill, statement or estimate
procured from the appropriate public office (with respect to Taxes) or insurer
or agent (with respect to Insurance Premiums), without inquiry into the accuracy
of such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof. If the amounts on deposit
in the Tax and Insurance Impound shall exceed the amounts due for Taxes and
Insurance Premiums, Lender shall, in its sole discretion, return any excess to
Borrower or credit such excess against future payments to be made to the Tax and
Insurance Impound. In allocating such excess, Lender may deal with the person
shown on the records of Lender to be the owner of the Property. If at any time
Lender determines that the amounts on deposit in the Tax and Insurance Impound
are not or will not be sufficient to pay the Taxes and Insurance Premiums,
Lender shall notify Borrower of such determination and Borrower shall increase
its monthly payments to Lender by the amount that Lender estimates is sufficient
to make up the deficiency at least thirty (30) days prior to delinquency of the
Taxes and/or expiration of the Policies, as the case may be. Whenever an Event
of Default exists, Lender may apply any sums then present in the Tax and
Insurance Impound to the payment of the Debt in any order in its sole
discretion. Until expended or applied as above provided, any amounts in the Tax
and Insurance Impound shall constitute additional security for the Debt. The Tax
and Insurance Impound shall not constitute a trust fund and may be commingled
with other monies held by Lender. Unless otherwise required by applicable law,
Borrower shall not receive interest or other earnings on the Tax and Insurance
Impound, which shall be held in Lender’s name at a financial institution
selected by Lender in its sole discretion. If Lender so elects at any time,
Borrower shall provide, at Borrower’s expense, a tax service contract for the
Term issued by a tax reporting agency acceptable to Lender. If Lender does not
so elect, Borrower shall reimburse Lender for the cost of making annual tax
searches throughout the Term.

6. Replacement and Rollover Escrow Funds.

(a) Borrower shall pay $653.50 to Lender on the first day of each calendar
month, the amount estimated by Lender in its sole discretion to be due for
replacements and repairs required to be made to the Property (the “Replacement
Escrow Fund”). Borrower hereby pledges to Lender any and all monies now or
hereafter deposited in the Replacement Escrow Fund as additional security for
the payment of the Debt. Beginning January 1, 2005, and every January 1st
thereafter for the term of the Loan, Borrower shall pay Lender an amount equal
to one-twelfth of 102.5% of the previously required annual Replacement Escrow
Fund amount on each monthly payment date for one year (or until the Loan is
defeased in full pursuant to this Security Deed). Notwithstanding the foregoing,
Lender may reassess its estimate of the amount necessary for the Replacement
Escrow Fund from time to time and in its reasonable discretion, and may adjust
the monthly amounts required to be deposited into the Replacement Escrow Fund
after giving thirty (30) days notice to Borrower. If an adjustment is made,
Borrower shall be required to pay the adjusted monthly amount until January 1st
following one year from the date the first adjusted monthly payment is made.
Commencing at that time, and every January 1st thereafter for the term of the
Loan, Borrower shall pay Lender an amount equal to one-twelfth of 102.5% of the
previously required annual Replacement Escrow Fund amount on each monthly
payment date for one year. Provided that no Event of Default exists, Lender
shall make disbursements from the Replacement Escrow Fund as requested, in
writing, by Borrower, and approved by Lender in its reasonable discretion, on a
quarterly basis in increments of no less than $5,000 upon delivery by Borrower
of copies of paid invoices (or with respect to requests in excess of $10,000,
unpaid invoices) for the amounts requested, a certification from the Borrower
stating: (a) the nature and type of the related replacement or repair, (b) that
the related replacement or repair has been completed in a good and workmanlike
manner and (c) that the related replacement or repair has been paid for in full
(or, with respect to requests in excess of $10,000, will be paid for in full
from the requested disbursement) and, if required by Lender, lien waivers and
releases from all parties furnishing materials and/or services in connection
with the requested payment. Any disbursement by Lender hereunder for a capital
item in excess of $10,000 and not already paid for by Borrower, shall be made by
joint check, payable to Borrower and the applicable contractor, supplier,
materialman, mechanic, subcontractor or other party to whom payment is due in
connection with such capital item. Lender may require an inspection of the
Property at Borrower’s expense prior to making a disbursement in order to verify
completion of replacements and repairs for which reimbursement is sought. The
Replacement Escrow Fund shall be held in an interest bearing account in Lender’s
name at a financial institution selected by Lender in its sole discretion. All
earnings or interest on the Replacement Escrow Fund shall be and become a part
of such Replacement Escrow Fund and shall be disbursed as provided in this
Paragraph 6(a). All costs and expenses incurred by Lender in establishing and
maintaining such interest bearing account shall be paid by Borrower, Lender may
charge such costs and expenses directly against the Replacement Escrow Fund, and
Borrower shall thereafter promptly pay to Lender for deposit into the
Replacement Escrow Fund the full amount of such charges and expenses. Upon the
occurrence of an Event of Default, Lender may apply any sums then present in the
Replacement Escrow Fund to the payment of the Debt in any order in its sole
discretion. The Replacement Escrow Fund shall not constitute a trust fund and
may be commingled with other monies held by Lender. Following the delivery and
recording of a satisfaction, release, reconveyance or discharge of this Security
Deed duly executed by Lender, any funds remaining on deposit m the Replacement
Escrow Fund will be disbursed to Borrower.

(b) Borrower shall pay $135,000.00 to Lender at Loan funding from the proceeds
of the Loan, and $9,500.00 (the “Monthly Rollover Escrow Payment”) on the first
day of each calendar month, which shall be deposited with and held by Lender for
tenant improvement and leasing commission obligations incurred following the
date hereof (the “Rollover Escrow Fund”). Borrower’s obligation to make the
Monthly Rollover Escrow Payment for deposit in the Rollover Escrow Fund shall be
suspended at any time when the undisbursed balance therein as of the last day of
the calendar month preceding the applicable monthly payment date is at least
$325,000.00 (the “Rollover Escrow Gap Amount”), the intent hereof being that the
monthly payments shall resume and continue following any such suspension to the
extent that the undisbursed balance in the Rollover Escrow Fund is less than the
Rollover Escrow Cap Amount. Borrower hereby pledges to Lender any and all monies
now or hereafter deposited in the Rollover Escrow Fund as additional security
for the payment of the Debt. Provided that no Event of Default exists, Lender
shall make disbursements from the Rollover Escrow Fund for expenses reasonably
incurred by Borrower for new Leases, other than those for the Northside Space
(as defined in Paragraph 6(c) below), entered into by Borrower in accordance
with the provisions of Paragraph 7 below. All such expenses shall be approved by
Lender in its reasonable discretion. Provided that no Event of Default shall
exist and remain uncured, Lender shall make disbursements as requested by
Borrower on a monthly basis in increments of no less than $1,000.00 upon
delivery by Borrower of copies of paid invoices (or with respect to requests in
excess of $10,000.00, unpaid invoices) for the amounts requested for tenant
improvements and leasing commissions, the newly executed Lease, extension,
renewal, or modification, with terms commensurate with the expired Lease, a
certification for tenant improvement disbursements from the Borrower stating
(i) the nature and type of the related improvement, (ii) that the related
improvement has been completed in a good and workmanlike manner and (iii) that
the related improvement has been paid in full (or, with respect to requests in
excess of $10,000.00, will be paid for in full from the requested disbursement)
or a certification for leasing commission disbursements stating that such
leasing commission has been paid in full (or, with respect to requests in excess
of $10,000.00, will be paid for in full from the requested disbursement) and, if
required by Lender, lien waivers and releases from all parties furnishing
materials and/or services in connection with the requested payment. Any
disbursement by Lender hereunder in excess of $10,000.00 and not already paid
for by Borrower, shall be made by joint check, payable to Borrower and the
applicable contractor, supplier, materialman, mechanic, subcontractor, broker or
other party to whom payment is due in connection with such disbursement. Lender
may require an inspection of the Property at Borrower’s expense prior to making
a disbursement in order to verify completion of improvements for which
reimbursement is sought. The Rollover Escrow Fund shall be held in an interest
bearing account in Lender’s name at a financial institution selected by Lender
in its sole discretion. All earnings or interest on the Rollover Escrow Fund
shall be and become a part of such Rollover Escrow Fund and shall be disbursed
as provided in this Paragraph 6(b). All costs and expenses incurred by Lender in
establishing and maintaining such interest bearing account shall be paid by
Borrower, Lender may charge such costs and expenses directly against the
Rollover Escrow Fund, and Borrower shall thereafter promptly pay to Lender for
deposit into the Rollover Escrow Fund the full amount of such charges and
expenses. Upon the occurrence of an Event of Default, Lender may apply any sums
then present in the Rollover Escrow Fund to the payment of the Debt in any order
in its sole discretion. The Rollover Escrow Fund shall not constitute a trust
fund and may be commingled with other monies held by Lender. Following the
delivery and recording of a satisfaction, release, reconveyance or discharge of
this Security Deed duly executed by Lender, any funds remaining on deposit in
the Rollover Escrow Fund will be disbursed to Borrower.

(c) Borrower shall also pay $250,000.00 to Lender at Loan funding from the
proceeds of the Loan which shall be deposited with and held by Lender for tenant
improvement and leasing commission obligations incurred following the date
hereof (the “Northside Rollover Escrow Fund”) with respect to the approximately
5,394 square feet of space (the “Northside Space”) presently leased to Northside
Hospital, Inc. under the Lease Agreement dated December 28, 1999 between
Gwinnett Professional Center, Ltd. as Landlord and Northside Hospital, Inc. as
tenant (the “Northside Lease”) for Suite 110 in the Improvements. Provided that
no Event of Default exists, and subject to (i) the requirement and limitation
set forth in the final sentence of this Paragraph 6(c), and (ii) until not less
than half of all space which is as of the date hereof subject to Leases which
expire (without reference to optional renewal provisions thereof) during 2005
has been relet pursuant to new or renewal Leases satisfying the requirements of
Paragraph 7 to tenants which have taken occupancy and are paying rent and with
respect to which all expenses of landlord have been paid in full, a limitation
on disbursements to $11.00 per square foot for the space to which the
disbursement relates, and thereafter a limitation of $22.00 per square foot for
the space to which the disbursement relates, Lender shall make disbursements
from the Northside Rollover Escrow Fund for expenses reasonably incurred by
Borrower for new Leases or renewal Leases for the Northside Space, entered into
by Borrower in accordance with the provisions of Paragraph 7 below. All such
expenses shall be approved by Lender in its reasonable discretion. Provided that
no Event of Default shall exist and remain uncured, Lender shall make
disbursements as requested by Borrower on a monthly basis in increments, of no
less than $1,000.00 upon delivery by Borrower of copies of paid invoices (or
with respect to requests in excess of $10,000.00, unpaid invoices) for the
amounts requested for tenant improvements and leasing commissions, the newly
executed Lease, extension, renewal, or modification, with terms commensurate
with the expired Lease, a certification for tenant improvement disbursements
from the Borrower stating (i) the nature and type of the related improvement,
(ii) that the related improvement has been completed in a good and workmanlike
manner and (iii) that the related improvement has been paid in full (or, with
respect to requests in excess of $10,000.00, will be paid for in full from the
requested disbursement) or a certification for leasing commission disbursements
stating that such leasing commission has been paid in full (or, with respect to
requests in excess of $10,000.00, will be paid for in full from the requested
disbursement) and, if required by Lender, lien waivers and releases from all
parties furnishing materials and/or services in connection with the requested
payment. Any disbursement by Lender hereunder in excess of $10,000.00 and not
already paid for by Borrower, shall be made by joint check, payable to Borrower
and the applicable contractor, supplier, materialman, mechanic, subcontractor,
broker or other party to whom payment is due in connection with such
disbursement. Lender may require an inspection of the Property at Borrower’s
expense prior to making a disbursement in order to verify completion of
improvements for which reimbursement is sought. The Northside Rollover Escrow
Fund shall be held in an interest bearing account in Lender’s name at a
financial institution selected by Lender in its sole discretion. All earnings or
interest on the Northside Rollover Escrow Fund shall be and become a part of
such Rollover Escrow Fund and shall be disbursed as provided in this
Paragraph 6(c). All costs and expenses incurred by Lender in establishing and
maintaining such interest bearing account shall be paid by Borrower, Lender may
charge such costs and expenses directly against the Northside Rollover Escrow
Fund, and Borrower shall thereafter promptly pay to Lender for deposit into the
Northside Rollover Escrow Fund the full amount of such charges and expenses.
Upon the occurrence of an Event of Default, Lender may apply any sums then
present in the Northside Rollover Escrow Fund to the payment of the Debt in any
order in its sole discretion. The Northside Rollover Escrow Fund shall not
constitute a trust fund and may be commingled with other monies held by Lender.
Following the delivery and recording of a satisfaction, release, reconveyance or
discharge of this Security Deed duly executed by Lender, any funds remaining on
deposit in the Northside Rollover Escrow Fund will be disbursed to Borrower. If
funds remain in the Northside Rollover Escrow Fund on November 1, 2005, such
remaining balance shall be disbursed to Borrower, subject, however, to the
requirement and limitation that the aggregate balance in the Northside Rollover
Escrow Fund and the Rollover Escrow Fund maintained pursuant to Paragraph 6(b)
above shall not be less than the greater of (i) $250,000.00 or (ii) $22.00 per
square foot of space subject to Leases existing as of the date hereof which have
expired or may thereafter in 2005 expire (without reference to optional renewal
rights) and which has not been relet, pursuant to Leases satisfying the
requirements of Paragraph 7, to tenants which are in occupancy and paying rent
and for which all expenses of the landlord have been paid in full.

(d) Borrower shall pay to Lender all funds received by Borrower from tenants in
connection with the cancellation of any Leases (hereinafter “Cancelled Lease”),
including, but not limited to, any cancellation fees, penalties, tenant
improvements, leasing commissions or other charges (together the “Cancellation
Payments”), and such funds shall be held and disbursed by Lender pursuant to the
terms of this subparagraph (the “Cancelled Lease Escrow Fund”). Notwithstanding
the foregoing, at its sole election Lender may cause all or any portion of the
Cancellation Payments to be deposited into the Rollover Escrow Fund and
disbursed, in accordance with the terms governing the Rollover Escrow Fund, for
expenses relating to the releasing of the space with respect to which they were
paid. Borrower hereby pledges to Lender any and all monies now or hereafter
deposited in the Cancelled Lease Escrow Fund as additional security for the
payment of the Debt. Provided that no Event of Default exists, Lender shall make
disbursements from the Cancelled Lease Escrow Fund as follows: (i) the entire
amount on deposit in the Cancelled Lease Escrow Fund shall be disbursed to
Borrower following receipt by Lender of a fully executed Lease covering the
space that had been covered by the Cancelled Lease and which otherwise complies
with the requirements for Leases entered into by Borrower in accordance with
Paragraph 7 below and the separate Assignment of Leases and Rents from Borrower
to Lender (a “New Lease”), a signed tenant estoppel certificate in form and
substance reasonably satisfactory to Lender from the tenant under the New Lease
to the effect that (1) such tenant is occupying all of the space covered by such
New Lease and is open for business, (2) all tenant improvements obligations of
landlord under such New Lease have been satisfied, (3) tenant knows of no
defaults on such landlord’s part under such New Lease, and (4) tenant is paying
rent as required under such New Lease without setoff or deduction, or (ii) prior
to the time, if ever, that Borrower satisfies the conditions of clause
(i) immediately preceding, Lender shall disburse to Borrower on the first day of
each calendar month commencing the first full calendar month after Lender’s
receipt from Borrower of the Cancellation Payments an amount equal to the
monthly base rental payment that was last payable under the Cancelled Lease,
which disbursement shall continue each month until the earlier of either the
disbursement of all funds in the Cancelled Lease Escrow Fund or the occurrence
of an Event of Default. The Cancelled Lease Escrow Fund shall be held in an
interest bearing account in Lender’s name at a financial institution selected by
Lender in its sole discretion. All earnings or interest on the Cancelled Lease
Escrow Fund shall be and become a part of such Cancelled Lease Escrow Fund and
shall be disbursed as provided in this Paragraph 6(d). All costs and expenses
charged by the financial institution where the Cancelled Lease Escrow Fund
account is held shall be paid by Borrower; Lender may charge such costs and
expenses directly against the Cancelled Lease Escrow Fund; and Borrower shall
thereafter pay to Lender on demand for deposit into the Cancelled Lease Escrow
Fund the full amount of such costs and expenses. Upon the occurrence of an Event
of Default, Lender may apply any sums then present in the Cancelled Lease Escrow
Fund to the payment of the Debt in any order in its sole discretion. The
Cancelled Lease Escrow Fund shall not constitute a trust fund and may be
commingled with other monies held by Lender. Following the delivery and
recording of a satisfaction, release, reconveyance or discharge of this Security
Deed duly executed by Lender, any funds remaining on deposit in the Cancelled
Lease Escrow Fund will be disbursed to Borrower.

7. Leases and Rents.

(a) For Ten Dollars ($10.00) and other good and valuable consideration,
including the indebtedness evidenced by the Note, the receipt and sufficiency of
which are hereby acknowledged and confessed, Borrower has absolutely GRANTED,
BARGAINED, SOLD, and CONVEYED, and by these presents does absolutely and
unconditionally GRANT, BARGAIN, SELL, and CONVEY the Rents unto Lender, in order
to provide a source of future payment of the Debt subject only to the permitted
exceptions applicable thereto and the License (herein defined), it being the
intention of Borrower and Lender that this conveyance be presently and
immediately effective; TO HAVE AND TO HOLD the Rents unto Lender, forever, and
Borrower does hereby bind itself, its successors, and assigns to warrant and
forever defend the title to the Rents unto Lender against every person
whomsoever lawfully claiming or to claim the same or any part thereof; provided,
however, that if Borrower shall pay or cause to be paid the Debt as and when the
same shall become due and payable and shall perform and discharge or cause to be
performed and discharged the Obligations on or before the date the same are to
be performed and discharged, then this assignment shall terminate and be of no
further force and effect, and all rights, titles, and interests conveyed
pursuant to this assignment of rents shall become vested in Borrower without the
necessity of any further act or requirement by Borrower or Lender.

(b) Lender hereby grants to Borrower a limited license (the “License”) subject
to termination of the License and the other applicable terms and provisions of
Paragraph 25 hereof, to exercise and enjoy all incidences of the status of a
lessor with respect to the Rents, including without limitation, the right to
collect, demand, sue for, attach, levy, recover, and receive the Rents, and to
give proper receipts, releases, and acquittances therefor. Borrower hereby
agrees to receive all Rents and hold the same as a trust fund to be applied, and
to apply the Rents so collected, first to the payment of the Debt, next to the
performance and discharge of the Obligations, and next to the payment of all
expenses associated with the ownership and operation of the Premises and
Improvements. Thereafter, Borrower may use the balance of the Rents collected in
any manner not inconsistent with the Loan Documents. Neither this Assignment nor
the receipt of Rents by Lender shall effect a pro tanto payment of any portion
of the Debt, and such Rents shall be applied as provided in this Paragraph 7.
Furthermore, and notwithstanding the provisions of this Paragraph 7, no credit
shall be given by Lender for any Rents until the money collected is actually
received by Lender, and no such credit shall be given for any Rents after
termination of the License, after foreclosure or other transfer of the Property
(or part thereof from which Rents are derived pursuant to this Security Deed) to
Lender or any other third party.

(c) Upon receipt from Lender of a Lease Rent Notice (as defined in Paragraph 25
hereof), each lessee under the Leases is hereby authorized and directed to pay
directly to Lender all Rents thereafter accruing, and the receipt of Rents by
Lender shall be a release of such lessee to the extent of all amounts so paid.
The receipt by a lessee under the Leases of a Lease Rent Notice shall be
sufficient authorization for such lessee to make all future payments of Rents
directly to Lender and each such lessee shall be entitled to rely on such Lease
Rent Notice and shall have no liability to Borrower for any Rents paid to Lender
after receipt of such Lease Rent Notice. Rents so received by Lender for any
period prior to foreclosure under this Security Deed or acceptance of a deed in
lieu of such foreclosure shall be applied by Lender to the payment of the
following in such order and priority as Lender shall determine: (i) the Debt and
all expenses incident to taking and retaining possession of the Property and/or
collecting Rent as it becomes due and payable and (ii) all expenses associated
with the ownership and operation of the Premises and Improvements. In no event
will this Paragraph 7 reduce the Debt except to the extent, if any, that Rents
are actually received by Lender and applied upon or after said receipt to the
Debt in accordance with the preceding sentence. Without impairing its rights
hereunder, Lender may, at its option, at any time and from time to time, release
to Borrower Rents so received by Lender or any part thereof. As between Borrower
and Lender, and any person claiming through or under Borrower, other than any
lessee under the Leases who has not received a Lease Rent Notice, this
Assignment of Rents is intended to be absolute, unconditional and presently
effective (and not an assignment for additional security), and the Lease Rent
Notice hereof is intended solely for the benefit of each such lessee and shall
never inure to the benefit of Borrower or any person claiming through or under
Borrower, other than a lessee who has not received such notice. It shall never
be necessary for Lender to institute legal proceedings of any kind whatsoever to
enforce the provisions of this Security Deed with respect to Rents. BORROWER
SHALL HAVE NO RIGHT OR CLAIM AGAINST ANY LESSEE FOR THE PAYMENT OF ANY RENTS TO
LENDER HEREUNDER, AND BORROWER HEREBY INDEMNIFIES AND AGREES TO HOLD FREE AND
HARMLESS EACH LESSEE FROM AND AGAINST ALL LIABILITY, LOSS, COST, DAMAGE OR
EXPENSE SUFFERED OR INCURRED BY SUCH LESSEE BY REASON OF SUCH LESSEE’S
COMPLIANCE WITH ANY DEMAND FOR PAYMENT OF RENTS MADE BY LENDER CONTEMPLATED BY
THIS SECURITY DEED.

(d) At any time during which Borrower is receiving Rents directly from any of
the lessees under the Leases, Borrower shall, upon receipt of written direction
from Lender, make demand and/or sue for all Rents due and payable under one or
more Leases, as directed by Lender, as it becomes due and payable, including
Rents which are past due and unpaid. If Borrower fails to take such action, or
at any time during which Borrower is not receiving Rents directly from lessees
under the Leases, Lender shall have the right (but shall be under no duty) to
demand, collect and sue for, in its own name or in the name of Borrower, all
Rents due and payable under the Leases, as it becomes due and payable, including
Rents which are past due and unpaid.

(e) All security deposits of tenants, whether held in cash or any other form,
shall not be commingled with any other funds of Borrower and, if cash, shall be
deposited by Borrower at such commercial or savings bank or banks as may be
reasonably satisfactory to Lender. Any bond or other instrument which Borrower
is permitted to hold in lieu of cash security deposits under any applicable
legal requirements shall be maintained in full force and effect in the full
amount of such deposits unless replaced by cash deposits as hereinabove
described, shall be issued by an institution reasonably satisfactory to Lender,
shall, if permitted pursuant to any legal requirements, name Lender as payee or
Lender thereunder (or at Lender’s option, be fully assignable to Lender) and
shall, in all respects, comply with any applicable legal requirements and
otherwise be reasonably satisfactory to Lender. Borrower shall, upon request,
provide Lender with evidence reasonably satisfactory to Lender of Borrower’s
compliance with the foregoing. Whenever an Event of Default exists, Borrower
shall, upon Lender’s request, if permitted by any applicable legal requirements,
turn over to Lender the security deposits (and any interest theretofore earned
thereon) with respect to all or any portion of the Property, to be held by
Lender subject to the terms of the Leases.

(f) Borrower covenants and agrees (i) to perform punctually all obligations and
agreements to be performed by it as lessor or party thereto under any Lease, and
under any operating agreement, reciprocal easement agreement or similar such
agreement; (ii) to do all things necessary or appropriate in the ordinary course
of its business to compel performance by each other party to each of such
instruments of such other party’s obligations and agreements thereunder;
(iii) not to collect any of the Rents more than one (1) month in advance;
(iv) not to execute any other assignment of lessor’s interest in the Leases or
the Rents and (v) not to permit any subletting of any space covered by a Lease
or an assignment of the tenant’s rights under a Lease except in strict
accordance with the terms of such Lease. Except as otherwise permitted
hereunder, Borrower shall not give any notice, approval or consent or exercise
any rights under or in respect of any Lease or any of such other instruments,
which action, omission, notice, approval, consent or exercise of rights would
release any tenant or other party from, or reduce any tenant’s or any other
party’s obligations or liabilities under, or would result in the termination,
surrender or assignment of, or the amendment or modification of in any material
adverse respect, or would impair the validity of, any Lease or any of such other
instruments, if any of the foregoing would affect the Property in any material
adverse respect, without the prior written consent of Lender, and any attempt to
do any of the foregoing without such consent shall be of no force and effect.

(g) Borrower will promptly deliver to Lender a copy of any notice from any other
party to an operating agreement, reciprocal easement agreement or similar such
agreement, or any tenant under any Lease (other than any Lease covering a
residential dwelling unit or manufactured or mobile home pad site ), in any such
case claiming that Borrower is in default in the performance or observance of
any of the terms, covenants or conditions thereof to be performed or observed by
Borrower and Borrower will use commercially reasonable efforts to provide in
each Lease (other than any Lease covering a residential dwelling unit or
manufactured or mobile home pad site ) executed after the date hereof to which
Borrower is a party that any tenant delivering any such notice shall send a copy
of such notice directly to Lender. Following Lender’s written request, Borrower
shall deliver to Lender a duplicate original or certified copy of each Lease
covering any portion of the Premises or Improvements.

(h) Borrower shall not enter into any Lease after the date hereof that would,
evaluated alone or in conjunction with any then existing Leases, result in any
material impairment of the fair market value, as of the date such Lease is
executed by Borrower, of the Premises or Improvements. Borrower may enter into
any Lease which is not inconsistent with the provisions of this Paragraph 7 and
the other applicable provisions of this Security Deed and the Loan Documents, if
any. Each Lease entered into after the date hereof and each renewal or extension
on or after the date hereof of any Lease (a “Renewal Lease”) shall (i) be with a
tenant with experience or qualification in the business to be conducted at the
space to be covered by such Lease, (ii) be with a tenant whom Borrower has
reasonably determined is creditworthy in light of the financial obligations to
be assumed by such tenant under the Lease or Renewal Lease, (iii) have an
initial term of not less than three (3) or more than ten (10) years, except
Leases covering residential dwelling units or manufactured or mobile home pad
sites, (iv) provide for rent and other items to be payable in amounts at least
equal to the fair market rental value (taking into account the type and quality
of the tenant and the space covered by such Lease), as of the date such Lease or
Renewal Lease is executed by Borrower (unless, in the case of a Renewal Lease,
the rent payable during such renewal, or a formula or other method to compute
such rent, is provided for in the original Lease), (v) not have a material
adverse effect on the value of the Premises and Improvements as a whole or the
ability of Borrower to pay the Debt, (vi) constitute an arm’s-length transaction
with a bona fide, independent third-party tenant, (vii) be expressly subject and
subordinate to this Security Deed and contain provisions for the agreement by
the tenant thereunder to attorn to Lender and any purchaser at a foreclosure
sale, such attornment to be self-executing and effective upon acquisition of
title to the Premises and Improvements by any purchaser at a foreclosure sale,
(viii) require the tenant thereunder to execute and deliver to Borrower an
estoppel certificate addressing the issues set forth in Paragraph 12(b) of this
Security Deed, (ix) (intentionally omitted), and (x) be written on the standard
form of lease (without any material changes) approved in writing by Lender.
Subject to the provisions below covering Material Leases, Borrower may, without
the consent of Lender, amend, modify or waive the provisions of any Lease,
provided that such action is in the normal course of Borrower’s business in a
manner which is consistent with sound and customary leasing and management
practices for similar properties in the community in which the Improvements are
located, does not have a material adverse effect upon the value of any of the
Premises and Improvements, and provided further that such Lease, as amended,
modified or waived, is otherwise in compliance with the requirements of this
Security Deed and the other Loan Documents, as applicable. Following Lender’s
written request, Borrower shall deliver to Lender a duplicate original or
certified copy of the amendment, modification or waiver. Subject to the
provisions below covering Material Leases, Borrower may terminate or permit the
termination of any Lease or accept surrender of all or any portion of the space
demised under any Lease or acquire any Lease or reduce the rentals reserved
under or shorten the term of any Lease so long as such action is in the normal
course of Borrower’s business in a manner which is consistent with sound and
customary leasing and management practices for similar properties in the
community in which the Improvements are located, and does not materially
adversely affect the value of the Premises and Improvements (taking into account
the planned alternative uses of the space) or the ability of Borrower to pay the
Debt. All Leases and Renewal Leases, and amendments, modifications, terminations
or waivers thereof not meeting the foregoing requirements may not be entered
into by Borrower without the prior written approval of Lender.

(i) Borrower shall not enter into any Lease with an affiliate of Borrower
without the prior written consent of Lender. Borrower shall not enter into any
Lease that grants the tenant thereunder a right or option to purchase all or any
portion of the Premises and Improvements.

(j) Notwithstanding anything contained herein to the contrary, Borrower shall
not, without the prior written consent of Lender, enter into, renew, extend,
amend, modify, waive any provisions of, terminate, permit the termination of, or
accept surrender of all or any portion of the space demised under, any Material
Lease. The term “Material Lease” shall mean any existing Lease that covers or
proposed lease agreement that would cover more than 2,500 rentable square feet
of the Premises or Improvements. Nothing in this subparagraph shall prohibit
Borrower from accepting a tenant’s election of a right to extend the term of any
Material Lease existing as of the date hereof or which Material Lease is
subsequently approved by Lender pursuant to the terms hereof if such right to
extend is expressly provided for in such Material Lease, the exercise of such
right is at the sole option of the tenant thereunder and the length of the
extended term and the rental to be paid during the extended term are fixed
amounts set forth in such Material Lease.

(k) Any Lease, Renewal Lease, Material Lease, or modification, amendment,
wavier, renewal or extension of a Lease or Material Lease that may not be
entered into by Borrower under this Security Deed without the prior approval of
the Lender (a “Lease Under Review”) must be submitted to Lender together with a
comparison of such Lease Under Review compared against the standard form of
lease then being used by Borrower. Lender shall have seven (7) business days
after its acknowledged receipt of a Lease Under Review to approve or disapprove
the same or to request additional information or materials in connection with
its review (the “Additional Due Diligence Material”). If Lender disapproves a
Lease Under Review, Lender shall provide Borrower with a written explanation of
the reasons for disapproval. If Lender has not approved or disapproved a Lease
Under Review within seven (7) business days of its acknowledged receipt of such
Lease Under Review or of the Additional Due Diligence Material, if any, Lender
requested as provided above, then such Lease Under Review shall be deemed
approved.

8. Transfer or Encumbrance of the Property.

(a) Borrower acknowledges that Lender has examined and relied on the
creditworthiness and experience of Borrower and its controlling principals in
owning and operating properties such as the Property in agreeing to make the
Loan, and that Lender will continue to rely on Borrower’s ownership of the
Property as a means of maintaining the value of the Property as security for
repayment of the Debt. Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Property so as to ensure that, should Borrower
default in the repayment of the Debt or performance of the Obligations, Lender
can recover the Debt by a sale of the Property. Accordingly, except for
Transfers (as defined below) expressly permitted by the terms of this Security
Deed below, Borrower covenants and agrees not to effect any Transfer or permit
any Transfer to occur without in each instance the prior written consent of
Lender, which consent may be withheld in Lender’s sole discretion. Any Transfer
not expressly permitted by this Security Deed made without the prior written
consent of Lender shall constitute an Event of Default and Lender shall have the
option to exercise any and all remedies on account of the same, including
accelerating the Maturity Date and declaring the entire outstanding Debt
immediately due and payable.

(b) The term “Transfer” means (i) any direct, indirect, voluntary or
involuntary, sale, conveyance, assignment, alienation, disposition, mortgage,
encumbrance, pledge or other transfer of all or any part of the Property, or of
all or any portion of the ownership interests in (or, through constituent
parties, any of the ultimate beneficial ownership interests in) Borrower,
including any transfer of ownership interests resulting from the death of a
natural person or by operation of law, or (ii) Borrower shall be divested of its
title to the Property or any interest therein, in any manner or way, whether
voluntarily or involuntarily. A Transfer includes, without limitation, (A) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (B) an agreement by
Borrower leasing all or a substantial part of the Premises or Improvements for
other than actual occupancy by a space tenant thereunder pursuant to a Lease in
accordance with the terms of the applicable Loan Documents; (C) a sale,
assignment, pledge, encumbrance or other transfer of, or the grant of a security
interest in, Borrower’s right, title and interest in and to any Leases or any
Rents; (D) any change in control of Borrower, Guarantor or either of their
Governing Entities, or (E) any pledge, hypothecation, assignment, transfer or
other encumbrance of any ownership interest in Borrower, Guarantor or either of
their Governing Entities.

(c) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon any Transfer made without Lender’s prior
written consent. This provision shall apply to every Transfer whether voluntary
or not, or whether or not Lender has consented to any previous Transfer.

(d) Lender’s consent to any Transfer shall not be deemed to be a waiver of
Lender’s right to require such consent to any future Transfer. Any Transfer made
in contravention of this Paragraph 8 shall be null and void and of no force and
effect.

(e) In connection with the review, approval and documentation of any Transfer
Borrower shall pay or reimburse Lender on demand all reasonable out-of-pocket
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements, title search costs and title insurance endorsement premiums,
rating agency fees, and the cost of legal opinions relating to REMIC or similar
tax issues) incurred by Lender in connection with the review, approval and
documentation of such Transfer.

(f) Notwithstanding anything to the contrary in this Paragraph 8. Transfers of
ownership interests in Borrower or of ownership interests in any entity that
directly or indirectly holds an ownership interest in Borrower may be
consummated without the prior consent of Lender and without payment of a
Transfer Fee (as defined below), provided that with respect to each such
Transfer permitted by this subparagraph (f) all of the following conditions are
first satisfied:

(i) After taking into account any prior Transfer, whether to the proposed
transferee or otherwise, no single Transfer (or series of Transfers) shall
result in (A) the proposed transferee, together with all of the proposed
transferee’s Family Members or any affiliates thereof, owning in the aggregate
(directly, indirectly or beneficially) more than forty-nine percent (49%) of the
ownership interests in Borrower (or in any entity directly or indirectly holding
an ownership interest of more than 49% in Borrower), or (B) a Transfer in the
aggregate of more than forty-nine percent (49%) of the ownership interests in
Borrower (or in any entity directly or indirectly holding an ownership interest
of more than 49% in Borrower) that exist as of the date hereof.

(ii) No Transfer otherwise permitted under this Subparagraph (f), regardless of
the amount of ownership interest subject to the Transfer, shall result in a
change of control of Borrower or its Governing Entity, or the day to day
operations of the Property.

(iii) Borrower shall give Lender notice of each Transfer (at least 10 days in
advance of any Transfer other than one resulting from the death of an
individual) together with copies of all instruments effecting such Transfer.

(iv) Lender shall have received payment of all out-of-pocket costs and expenses,
if any, incurred by Lender in connection with such Transfer.

(v) No Event of Default shall exist.

(vi) If required by Lender, Borrower shall have delivered to Lender an
endorsement to the policy of title insurance that insures the lien of this
Security Deed to the effect that the validity and priority of the lien of this
Security Deed and the effectiveness of such title insurance policy are not
adversely affected by the Transfer effected pursuant to this subparagraph.

(vii) If required by Lender, Borrower and Guarantor shall have executed and
delivered to Lender such documents as Lender may reasonably require affirming
the continued effectiveness of all of the Loan Documents notwithstanding the
Transfer effected pursuant to this subparagraph

(viii) Upon consummation of such Transfer the legal and financial structure of
Borrower (and, if applicable, its Governing Entity), and the single purpose
nature of Borrower and its general partner, manager or managing member,
satisfies all of the applicable requirements of this Security Deed (including
Paragraph 9), and such Transfer does not result in a requalification, reduction
or withdrawal of any rating initially assigned or to be assigned by the Rating
Agencies in a Secondary Market Transaction (as hereinafter defined).

(ix) If required by Lender, Borrower shall have delivered to Lender a legal
opinion from legal counsel of Borrower’s choosing but reasonably acceptable to
Lender and in form and substance reasonably satisfactory to Lender addressing
the “bankruptcy remote” issues commonly found in so-called “non-consolidation
legal opinions.

(g) Transfers of ownership interests m Borrower or of ownership interests in any
entity that directly or indirectly holds an ownership interest in Borrower
occurring solely by devise, descent or by operation of law upon the death of a
natural person, or a Transfer of ownership interests in Borrower or of ownership
interests in any entity that directly or indirectly holds an ownership interest
in Borrower for bona fide estate planning purposes, that are not covered by the
terms of Subparagraph 8(f), and Transfers of ownership interests in Guarantor,
will nevertheless not require the consent of Lender or require the payment of a
Transfer Fee if (i) all transferees are Family Members, (ii) none of the
transferees is then or ever has been a debtor in a bankruptcy or reorganization
proceeding or is then or ever has been a defendant in a criminal enforcement
proceeding involving any matter classified as a felony under applicable law or
involving charges of moral turpitude or fraud, (iii) the person or entity in
control of Borrower (or Guarantor, if applicable) following the Transfer and the
day-to-day operations of the Property is acceptable to Lender in all respects
based upon Lender’s then applicable underwriting criteria and requirements, and
(iv) the requirements of clauses (iii) through (vi) of Subparagraph 8(f) are
satisfied.

(h) For purposes of this Paragraph 8, (i) “control” means the power to direct
the management and policies of Borrower, directly or indirectly, whether through
the ownership of voting securities or other beneficial interests, by contract or
otherwise, and (ii) a “Family Member” means a spouse, child, grandchild or other
lineal descendant of the transferor or transferee, as the case may be, and any
trust established for the benefit of a spouse, child, grandchild or other lineal
descendant of the transferor or transferee, as the case may be.

(i) Notwithstanding anything to the contrary in this Paragraph 8, Borrower shall
have the right to transfer the Property in its entirety (a “Property Transfer”)
if, and only if, all of the following conditions are first satisfied:

(i) No Event of Default or event which with the giving of notice or the passage
of time would constitute an Event of Default shall exist.

(ii) Borrower gives Lender written notice of the terms of such prospective
Property Transfer not less than sixty (60) days before the date on which such
Property Transfer is scheduled to be consummated and, concurrently therewith,
gives Lender all reasonable information concerning the proposed transferee of
the Property (“Transferee”) and the proposed person or entity that will assume
Guarantor’s obligations under the Guaranty (“Transferee Guarantor”) as Lender
would require in evaluating an initial extension of credit to a borrower and
pays to Lender a non-refundable application fee in the amount of $5,000.00 (the
“Application Fee”).

(iii) Lender approves in writing the Transferee and, if applicable, the
Transferee Guarantor, which approval Lender may withhold in its reasonable
discretion. In determining whether to give or withhold its approval of the
Transferee and Transferee Guarantor, Lender may consider the Transferee’s
experience in owning and operating facilities similar to the Premises and
Improvements, the Transferee’s entity structure, the Transferee’s and, if
applicable, the Transferee Guarantor’s financial strength and creditworthiness,
and the Transferee’s and, if applicable, the Transferee Guarantor’s general
business standing and their relationships with contractors, vendors, tenants,
lenders and other business entities. In connection with such consideration by
Lender, Lender may review such financial statements, credit reports, tax returns
and other information reasonably requested by Lender.

(iv) Lender shall have determined in its reasonable discretion that Transferee’s
proposed property manager has sufficient experience in the ownership and
management of properties similar to the Premises and Improvements, and Lender
shall have received reasonable evidence thereof (and Lender reserves the right
to approve the Transferee without approving the substitution of the property
manager).

(v) To the extent Lender determines it necessary or prudent to do so, Lender
shall have received written recommendations from the Rating Agencies (as
hereinafter defined) to the effect that the proposed Property Transfer will not
result in a requalification, reduction or withdrawal of any rating initially
assigned or to be assigned in a Secondary Market Transaction (as hereinafter
defined). The term “Rating Agencies” as used herein shall mean each of Standard
& Poor’s Ratings Services, a division of McGraw-Hill Companies, Inc., Moody’s
Investors Service, Inc., and Fitch, Inc., or any other nationally-recognized
statistical rating agency which has been approved by Lender;

(vi) Without any cost or expense to Lender, Transferee and, if applicable,
Transferee Guarantor execute and deliver to Lender an assumption agreement in
form and substance acceptable to Lender evidencing such Transferee’s agreement
to abide and be bound by the terms of the Note, this Security Deed and the other
Loan Documents and, if applicable, such Transferee Guarantor’s agreement to
abide and be bound by the terms of the Guaranty, and Transferee executes and
delivers new financing statements or financing statement amendments, and
Transferee and Transferee Guarantor deliver such additional documents and legal
opinions as reasonably requested by Lender to evidence and effectuate said
assumption, including a legal opinion letter in form and substance reasonably
acceptable to Lender addressing the “bankruptcy remote” issues commonly found in
so-called “non-consolidation legal opinions” issued by counsel to Transferee
reasonably acceptable to Lender.

(vii) If Transferee is other than a natural person, Lender is in receipt of all
documents evidencing the Transferee’s capacity and good standing, and the
qualification of the signers to execute the assumption of the Debt, which
documents shall include, without limitation, certified copies of all documents
relating to the organization and formation of the Transferee and Transferee’s
Governing Entity. Transferee and such Governing Entity must satisfy all of the
applicable requirements of Paragraph 9 of this Security Deed.

(viii) Borrower executes and delivers to Lender, without any cost or expense to
Lender, a release of Lender, its officers, directors, employees and agents, from
all claims and liability relating to the transactions evidenced by the Loan
Documents, through and including the date of the consummation of the Property
Transfer, which agreement shall be in form and substance reasonably satisfactory
to Lender.

(ix) Borrower delivers to Lender, without any cost or expense to Lender, such
endorsements to Lender’s Lender policy of title insurance, hazard insurance
endorsements or certificates and other similar materials as Lender may deem
reasonably necessary at the time of the Property Transfer, all in form and
substance reasonably satisfactory to Lender, including, without limitation, an
endorsement or endorsements to Lender’s title insurance policy insuring the lien
of this Security Deed, extending the effective date of such policy to the date
of execution and delivery (or, if later, of recording) of the assumption
agreement referenced above, with no additional exceptions added to such policy,
and insuring that fee simple title to the Premises and Improvements are vested
in the Transferee.

(x) Concurrently with the consummation of the Property Transfer, Borrower pays
to Lender in cash a non-refundable transfer fee equal to one percent (1%) of the
then outstanding amount of the Debt (the “Transfer Fee”), which Transfer Fee is
in addition to the Application Fee. The Application Fee shall be used to pay
Lender’s reasonable and customary out-of-pocket costs and expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, title search
costs and title insurance endorsement premiums, Rating Agency fees and the cost
of legal opinions relating to REMIC or similar tax issues, incurred by Lender in
connection with the Property Transfer. Borrower’s obligation to pay such
out-of-pocket costs and expenses and attorneys’ fees of Lender in connection
with such Property Transfer shall not exceed the Application Fee.

(j) Without limiting the foregoing, if a Property Transfer has been consummated
following satisfaction of all of the conditions precedent set forth in
Subparagraph 8(i) above and Lender has received from Transferee and, if
applicable, Transferee Guarantor, the written assumption agreement described in
Subsection 8(i)(vi) above, then, and only then, the parties who have executed
this Security Deed shall be relieved of all obligations under the Note, this
Security Deed and the other Loan Documents, and the Guarantor, if applicable,
shall be relieved of all obligations under the Guaranty, but in each instance
only as to acts or events occurring, or obligations arising, after consummation
of such Property Transfer.

(k) Notwithstanding any other term or provision of this Paragraph 8 to the
contrary, Transfers of ownership interests in Borrower or of ownership interests
in any entity that directly or indirectly holds an ownership interest in
Borrower may not be consummated without the prior consent of Lender for the
period ending upon the first to occur of (i) a Secondary Market Transaction or
(ii) one hundred eighty (180) days after the date of this Security Deed, upon
which date this subparagraph shall terminate and be of no further force or
effect.

9. Single Purpose Entity/Separateness. Borrower represents, warrants and
covenants as follows:

(a) Borrower does not own and will not own any asset or property other than
(i) the Property, and (ii) incidental personal property necessary for the
ownership or operation of the Property.

(b) Borrower will not engage in any business other than the ownership,
management and operation of the Property and Borrower will conduct and operate
its business as presently conducted and operated.

(c) Borrower will not enter into any contract or agreement with any affiliate of
the Borrower, any constituent party of Borrower, any guarantor (a “Guarantor”)
of the Debt or any part thereof or any affiliate of any constituent party or
Guarantor, except upon terms and conditions that are intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than any such party.

(d) Borrower has not incurred and will not incur any indebtedness, secured or
unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation), other than (i) the Debt, (ii) unsecured trade and operational
debt incurred in the ordinary course of business with trade creditors and in
amounts as are normal and reasonable under the circumstances and such debt is
not evidenced by a promissory note executed by Borrower, provided that the
outstanding amount of such trade and operational debt shall never be more than
four percent (4%) of the stated principal sum of the Note at any one time and
Borrower covenants to pay all such trade and operational debt within sixty
(60) days of the date the same is incurred, and (iii) debt incurred in the
ordinary course of Borrower’s business to finance equipment and other personal
property used on the Premises the removal of which would not materially damage
the Improvements or materially impair the value of the Improvements, provided
that such debt is not evidenced by a promissory note executed by Borrower or is
secured by any property other than the item of equipment or personal property so
financed. No indebtedness other than the Debt may be secured (subordinate or
pari passu) by the Property.

(e) Borrower has not made and will not make any loans or advances to any third
party (including any affiliate or constituent party, any Guarantor or any
affiliate of any constituent party or Guarantor), and shall not acquire
obligations or securities of its affiliates or any constituent party.

(f) Borrower is and will remain solvent and Borrower will pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same shall become due.

(g) Borrower has done or caused to be done and will do all things necessary to
observe organizational formalities and preserve its existence, good standing and
right to do business in the state where it is organized or registered and in the
state where the Premises are located, and Borrower will not, and will not permit
its Governing Entity or Guarantor if Guarantor is other than a natural person),
to amend, modify or otherwise change the partnership certificate, partnership
agreement, articles of incorporation and bylaws, articles or organization and
operating agreement, trust or other organizational documents of Borrower or
Governing Entity, without the prior written consent of Lender.

(h) Borrower will maintain all of its books, records, financial statements and
bank accounts separate from those of its affiliates and any constituent party
and Borrower will file its own tax returns, provided, however, that Borrower’s
assets may be included in a consolidated financial statement with its affiliates
provided that the appropriate notations shall be made on such consolidated
financial statement to indicate the separateness of Borrower and such affiliates
and to indicate that none of such affiliates assets and credit are available to
satisfy the debts and other obligations of Borrower.

(i) Borrower will be, and at all times will hold itself out to the public as, a
legal entity separate and distinct from any other entity (including any
affiliate of Borrower, any constituent party of Borrower, any Guarantor or any
affiliate of any constituent party of Borrower or Guarantor), shall correct any
known misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, shall not identify itself or any of its affiliates as
a division or part of the other and shall maintain and utilize a separate
telephone number and separate stationery, invoices and checks.

(j) Borrower will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations.

(k) Neither Borrower, Guarantor nor any Governing Entity of Borrower or
Guarantor, will seek the dissolution, winding up, liquidation, consolidation or
merger, in whole or in part, of the Borrower, Guarantor or such Governing
Entity.

(l) Borrower will not commingle the funds and other assets of Borrower with
those of any affiliate or constituent party, any Guarantor, or any affiliate of
any constituent party of Borrower or Guarantor, or any other person.

(m) Borrower has and will maintain its assets in such a manner that it will not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any affiliate or constituent party, any Guarantor, or any
affiliate of any constituent party of Borrower or Guarantor, or any other
person.

(n) Borrower does not and will not hold itself out to be responsible for the
debts or obligations of any other person.

(o) If Borrower is a single-member limited liability company, (i) Borrower’s
operating agreement (the “LLC Agreement”) provides for the continued existence
of Borrower in the event of the bankruptcy or dissolution of the sole member,
and (ii) Borrower has furnished to Lender as of the date of this Security Deed
an opinion of counsel reasonably acceptable to Lender and its counsel that
(i) Borrower is a legal entity formed in the state of its organization; (ii) the
LLC Agreement constitutes a legal, valid and binding agreement of the sole
member and is enforceable against the sole member in accordance with its terms;
(iii) under the law of the state in which Borrower has been organized Borrower
is a separate legal entity and the existence of Borrower as a separate legal
entity shall continue until the cancellation of Borrower’s articles of
organization; (iv) the LLC Agreement provides for the continued existence of
Borrower in the event of the bankruptcy or dissolution of the sole member, and
such provisions would be enforceable under the laws of the state in which
Borrower has been organized notwithstanding the bankruptcy or dissolution of the
sole member; (v) no creditor of the sole member shall have any right to satisfy
its claim against sole member by obtaining possession of, or otherwise realizing
upon, the Property or any other assets of Borrower; (vi) if properly presented
to a state court in the state in which Borrower has been organized, such state
court applying such state’s law, would conclude that until such time that no
amounts remain due and payable and no obligations remain outstanding under the
Loan Documents, in order for a person to file a voluntary bankruptcy petition on
behalf of Borrower, the unanimous vote of the individuals serving as the
managers of Borrower or as the managers or directors of Borrower’s Governing
Entity or of the sole member or of the sole member’s Governing Entity, as the
case may be, is required; and (vii) although on application to a court of
competent jurisdiction a judgment creditor of the sole member may be able to
charge the sole member’s share of any profits and losses of Borrower and the
sole member’s right to receive distributions of Borrower’s assets (the “Sole
Member’s Interest”) and the court may appoint a receiver of the share of the
distributions due or to become due to the sole member in respect of Borrower,
the receiver shall have only the rights of an assignee of the Sole Member’s
Interest.

10. Maintenance of Property. Borrower shall cause the Property to be maintained
in a good and safe condition and repair and in keeping with the condition and
repair of properties of a similar use, value, age, nature and construction.
Borrower shall not use, maintain or operate the Property in any manner which
constitutes a public or private nuisance or which makes void, voidable, or
cancelable, or increases the premium of, any insurance then in force with
respect thereto. Borrower shall comply with all of the recommendations
concerning the maintenance and repair of the Property which are contained in the
inspection and engineering report which was delivered to Lender in connection
with the origination of the Loan. The Improvements and the Equipment shall not
be removed, demolished or materially altered (except for normal replacement of
the Equipment with items of the same utility and of equal or greater value)
without the prior written consent of Lender. Borrower shall promptly comply with
all laws, orders and ordinances affecting the Property, or the use thereof.
Borrower shall promptly repair, replace or rebuild any part of the Improvements
or Equipment that is destroyed by any Casualty, or becomes damaged, worn or
dilapidated or that is affected by any Taking and shall complete and pay for any
structure at any time in the process of construction or repair on the Premises.
Borrower shall not initiate, join in, acquiesce in, or consent to any change in
any private restrictive covenant, zoning law or other public or private
restriction, limiting or defining the uses which may be made of the Premises or
Improvements or any part thereof. If under applicable zoning provisions the use
of all or any portion of the Premises or Improvements is or shall become a
nonconforming use, Borrower will not cause or permit such nonconforming use to
be discontinued or abandoned without the express written consent of Lender.
Borrower shall not (i) change the use of the Premises or Improvements or
(ii) take any steps whatsoever to convert the Premises or Improvements, or any
portion thereof, to a condominium or cooperative form of management. Borrower
will not install or permit to be installed on the Premises any underground
storage tank. Borrower shall not commit or suffer any physical waste of the
Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or give
cause for cancellation of any of the Policies, or do or permit to be done
thereon anything that may in any way impair the value of the Property in any
material respect or the lien of this Security Deed. Borrower will not, without
the prior written consent of Lender, permit any drilling or exploration for or
extraction, removal, or production of any minerals from the surface or the
subsurface of the Premises, regardless of the depth thereof or the method of
mining or extraction thereof.

11. Defeasance.

(a) At any time after the date which is the earlier of four years following the
date hereof or two years after the date of a Secondary Market Transaction (as
defined in Paragraph 19(b)), and provided no Event of Default exists, Borrower
may obtain the release of the Property from the lien of this Security Deed upon
the satisfaction of the following conditions precedent:

(i) not less than thirty (30) days prior written notice to Lender specifying a
regularly scheduled payment date (the “Release Date”) on which the Defeasance
Deposit (hereinafter defined) is to be made;

(ii) the payment to Lender of interest accrued and unpaid on the principal
balance of the Note to and including the Release Date;

(iii) the payment to Lender of all other sums, not including scheduled interest
or principal payments, due under the Note, this Security Deed, the Assignment of
Leases, and the other Loan Documents;

(iv) the payment to Lender of the Defeasance Deposit; and

(v) the delivery to Lender of:

(A) a security agreement, in form and substance satisfactory to Lender, creating
a first priority lien on the Defeasance Deposit and the U.S. Obligations
(hereinafter defined) purchased on behalf of Borrower with the Defeasance
Deposit in accordance with this provision of this paragraph (the “Security
Agreement”);

(B) a release of the Property from the lien of this Security Deed (for execution
by Lender) in a form appropriate for the jurisdiction in which the Property is
located;

(C) an officer’s certificate of Borrower certifying that the requirements set
forth in this Subparagraph (a) have been satisfied;

(D) an opinion of counsel for Borrower in form and substance and delivered by
counsel satisfactory to Lender stating, among other things (x) that Lender has a
perfected first priority security interest in the Defeasance Deposit and the
U.S. Obligations purchased by Lender on behalf of Borrower, (y) that the
Security Agreement is enforceable against Borrower in accordance with its terms
and (z) that the defeasance will not cause any trust to fail to qualify as a
“real estate mortgage investment conduit” (a “REMIC”), within the meaning of
Section 860D of the Internal Revenue Code of 1986;

(E) evidence in writing from the applicable Rating Agencies to the effect that
such release will not result in a re-qualification, reduction or withdrawal of
any rating in effect immediately prior to such defeasance for any securities
issued in connection with a Secondary Market Transaction; and

(F) such other certificates, opinions, documents or instruments as Lender may
reasonably request.

In connection with the conditions set forth in Subparagraph 11(a)(v) above,
Borrower hereby appoints Lender as its agent and attorney-in-fact for the
purpose of using the Defeasance Deposit to purchase U.S. Obligations which
provide payments on or prior to, but as close as possible to, all successive
scheduled payment dates after the Release Date upon which interest and principal
payments are required under the Note and in amounts equal to the scheduled
payments due on such dates under the Note (the “Scheduled Defeasance Payments”).
Borrower, pursuant to the Security Agreement or other appropriate document,
shall authorize and direct that the payments received from the U.S. Obligations
may be made directly to Lender and applied to satisfy the obligations of the
Borrower under the Note.

(b) Upon compliance with the requirements of this Paragraph 11, the Property
shall be released from the lien of this Security Deed and the pledged U.S.
Obligations shall be the sole source of collateral securing the Note. Any
portion of the Defeasance Deposit in excess of the amount necessary to purchase
the U.S. Obligations required by Subparagraph (a) above and satisfy the
Borrower’s obligations under this paragraph shall be remitted to the Borrower
with the release of the Property from the lien of this Security Deed. In
connection with such release, Lender may establish or designate a successor
entity (the “Successor Borrower”) and Borrower shall transfer and assign all
obligations, rights and duties under and to the Note together with the pledged
U.S. Obligations to such Successor Borrower. The right of Lender to establish or
designate a Successor Borrower shall be retained by Lender notwithstanding the
sale or transfer of this Security Deed unless such obligation is specifically
assumed by the transferee. Such Successor Borrower shall assume the obligations
under the Note and the Security Agreement and Borrower shall be relieved of its
obligations thereunder. The Borrower shall pay $1,000.00 to any such Successor
Borrower as consideration for assuming the obligations under the Note and the
Security Agreement. Notwithstanding anything in this Security Deed to the
contrary, no other assumption fee shall be payable upon a transfer of the Note
in accordance with this paragraph, but Borrower shall pay all costs and expenses
incurred by Lender, including Lender’s attorneys’ fees and expenses, incurred in
connection with this Paragraph 11.

(c) For purposes of this paragraph, the following terms shall have the following
meanings:

(i) The term “Defeasance Deposit” shall mean an amount equal to the sum of
one-hundred percent (100%) of the entire unpaid principal balance of the Note,
the Yield Maintenance Premium, any costs and expenses incurred or to be incurred
in the purchase of U.S. Obligations necessary to meet the Scheduled Defeasance
Payments and any revenue, documentary stamp or intangible taxes or any other tax
or charge due in connection with the transfer of the Note or otherwise required
to accomplish the agreements of this paragraph;

(ii) The term “Yield Maintenance Premium” shall mean the amount (if any) which,
when added to the remaining principal amount of the Note, will be sufficient to
purchase U.S. Obligations providing the required Scheduled Defeasance Payments;
and

(iii) The term “U.S. Obligations” shall mean direct, non-callable obligations of
the United States of America.

12. Estoppel Certificates and No Default Affidavits.

(a) After written request by Lender, Borrower, within ten (10) days, shall
furnish Lender or any proposed assignee with a statement, duly acknowledged and
certified, setting forth (i) the original principal amount of the Note, (ii) the
unpaid principal amount of the Note, (iii) the rate of interest of the Note,
(iv) the terms of payment and maturity date of the Note, (v) the date
installments of interest and/or principal were last paid, (vi) that, except as
provided in such statement, no Events of Default or events which, with the
passage of time or the giving of notice or both, would constitute an Event of
Default exist under any of the Loan Documents, (vii) that, except as expressly
set forth in such statement, all representations and warranties of Borrower set
forth herein and in the other Loan Documents are true and correct in all
material respects as of the date of such statement, (viii) that the Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification, (ix) whether any offsets
or defenses exist against the Debt or Obligations and, if any are alleged to
exist, a detailed description thereof, (x) that all Leases are in full force and
effect and (provided the Improvements are not a residential multifamily
property) have not been modified (or if modified, setting forth all
modifications), (xi) the date to which the Rents thereunder have been paid
pursuant to the Leases, (xii) whether or not, to the best knowledge of Borrower,
any of the lessees under the Leases are in default under the Leases, and, if any
of the lessees are in material default, setting forth the specific nature of all
such material defaults, (xiii) the amount of security deposits held by Borrower
under each Lease and that such amounts are consistent with the amounts required
under each Lease, and (xiv) as to any other matters reasonably requested by
Lender and reasonably related to the Leases, the Debt and Obligations, the
Property or this Security Deed.

(b) Except with respect to Leases covering residential dwelling units or
manufactured or mobile home pad sites, upon Lender’s written request, subject to
the provisions of the Leases, Borrower shall obtain from each tenant whose Lease
requires such tenant to execute and deliver an estoppel certificate (and with
respect to any tenant whose Lease does not require the same Borrower shall use
its best efforts to obtain such certificate), and shall thereafter promptly
deliver to Lender duly executed estoppel certificates from any one or more
tenants under the Leases as requested by Lender, attesting to such facts
regarding the Leases as Lender may require, including, but not limited to,
attestations that each Lease covered thereby is in full force and effect with no
material defaults thereunder on the part of any party, that none of the Rents
have been paid more than one month in advance, except as security, and that the
lessee claims no defense or offset against the full and timely performance of
its obligations under the Lease. Borrower shall not be required to deliver such
certificates more frequently than one (1) time in any calendar year, other than
the calendar year during which a Secondary Market Transaction occurs.

13. Changes in Laws Regarding Taxation. If any law is enacted or adopted or
amended after the date of this Security Deed which deducts the Debt from the
value of the Property for the purpose of taxation or which imposes a tax, either
directly or indirectly, on the Debt or Lender’s interest in the Property,
Borrower will pay such tax, with interest and penalties thereon, if any. In the
event Lender is advised by counsel chosen by it that the payment of such tax or
interest and penalties by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury, then in any such
event, Lender shall have the option, by written notice of not less than ninety
(90) days, to declare the Debt immediately due and payable, in which event the
payment of the Debt shall be without any prepayment or yield maintenance premium
or penalty.

14. No Credits on Account of the Debt. Borrower will not claim or demand or be
entitled to any credit or credits on account of the Debt for any part of the
Taxes or Other Charges assessed against the Property, or any part thereof, and
no deduction shall otherwise be made or claimed from the assessed value of the
Property, or any part thereof, for real estate tax purposes by reason of this
Security Deed or the Debt. In the event such claim, credit or deduction shall be
required by law, Lender shall have the option, by written notice of not less
than ninety (90) days, to declare the Debt immediately due and payable, in which
event the payment of the Debt shall be without any prepayment or yield
maintenance premium or penalty.

15. Documentary Stamps. If at any time the United States of America, any State
thereof or any subdivision of any such State shall require revenue or other
stamps to be affixed to the Note or this Security Deed, or impose any other tax
or charge on the same, Borrower will pay for the same, with interest and
penalties thereon, if any.

16. Controlling Agreement. It is expressly stipulated and agreed to be the
intent of Borrower, and Lender at all times to comply with applicable state law
or applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under state law) and that this Paragraph 16 shall control every other
covenant and agreement in this Security Deed and the other Loan Documents. If
the applicable law (state or federal) is ever judicially interpreted so as to
render usurious any amount called for under the Note or under any of the other
Loan Documents, or contracted for, charged, taken, reserved, or received with
respect to the Debt, or if Lender’s exercise of the option to accelerate the
maturity of the Note, or if any prepayment by Borrower results in Borrower
having paid any interest in excess of that permitted by applicable law, then it
is Borrower’s and Lender’s express intent that all excess amounts theretofore
collected by Lender shall be credited on the principal balance of the Note and
all other Debt, and the provisions of the Note and the other Loan Documents
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
documents, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder or thereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the Debt shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term of the Debt
until payment in full so that the rate or amount of interest on account of the
Debt does not exceed the maximum lawful rate from time to time in effect and
applicable to the Debt for so long as the Debt is outstanding. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Lender to accelerate the maturity of any interest
that has not accrued at the time of such acceleration or to collect unearned
interest at the time of such acceleration.

17. Financial Statements.

(a) Borrower represents and warrants to Lender that the financial statements
heretofore furnished to Lender are, as of the dates specified therein, complete
and correct in all material respects and fairly present the financial condition
of the Borrower and any other persons or entities that are the subject of such
financial statements, and are prepared in accordance with sound accounting
principles consistently applied. Borrower does not have any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments that are known
to Borrower and reasonably likely to have a materially adverse effect on the
Property or the operation of the Improvements, except as referred to or
reflected in said financial statements. Since the date of such financial
statements, there has been no materially adverse change in the financial
condition, operation or business of Borrower from that set forth in said
financial statements.

(b) Borrower will maintain full and accurate books and records of accounts in
accordance with sound accounting principles consistently applied in which full,
true and correct entries shall be promptly made with respect to Borrower, the
Property and the operation thereof, and will permit all such books and records
(including without limitation all contracts, statements, invoices, bills and
claims for labor, materials and services supplied for the construction, repair
or operation of the Improvements) to be inspected or audited and copies made by
Lender and its representatives during normal business hours and at any other
reasonable times. Borrower will furnish, or cause to be furnished, to Lender on
or before forty-five (45) calendar days after the end of each calendar quarter
the following items, each certified by Borrower as being true and correct, in
such format and in such detail as Lender may request: (i) a written statement
(rent roll) dated as of the last day of each such calendar quarter identifying
each of the Leases by the term, space occupied, rental required to be paid,
security deposit paid, any rental concessions, commencement date, expiration
date, options to renew or expand, expense recovery provisions, and identifying
any defaults or payment delinquencies thereunder; (ii) monthly and year-to-date
operating statements prepared for each calendar month during each such calendar
quarter reporting period detailing the total revenues received, total expenses
incurred, total cost of all capital improvements, total debt service and total
cash flow. From the date hereof through the earlier of the date twelve
(12) months after the date hereof or the date of disposition of the Loan by
Lender in a Secondary Market Transaction (defined in Paragraph 19(b)), the
Borrower shall furnish on a monthly basis each of the items listed in the
immediately preceding sentence (collectively, the “Pre-Securitization
Financials”) within twenty (20) days after the end of each calendar month.
Borrower’s annual financial statements shall include, except with respect to
tenants occupying and Leases covering residential dwelling units or manufactured
or mobile home pad sites, (i) a list of the tenants, if any, occupying more than
twenty (20%) percent of the total floor area of the Improvements, and (ii) a
breakdown showing the year in which each Lease then in effect expires and the
percentage of total floor area of the Improvements and the percentage of base
rent with respect to which Leases shall expire in each such year, each such
percentage to be expressed on both a per year and a cumulative basis. Within
ninety (90) days following the end of each calendar year, Borrower shall furnish
statements of its financial affairs and condition including a balance sheet and
a statement of profit and loss for the Borrower in such detail and format as
Lender may request, and setting forth the financial condition and the income and
expenses for the Property for the immediately preceding calendar year.
Borrower’s annual financial statements shall be accompanied by a certificate
executed by its chief financial officer or by an authorized representative of
its Governing Entity, as applicable, stating that each such annual financial
statement presents fairly the financial condition of the Property being reported
upon and has been prepared in accordance with sound accounting principles
consistently applied. At any time and from time to time Borrower shall deliver
to Lender or its agents such other financial data as Lender or its agents shall
reasonably request with respect to the ownership, maintenance, use and operation
of the Property.

(c) In the event that Borrower fails to provide to Lender or its designee any of
the financial statements, certificates, reports or information (the “Required
Records”) required by this Paragraph 17 within thirty (30) days after the date
upon which such Required Record is due, Borrower shall pay to Lender, at
Lender’s option and in its sole discretion, an amount equal to $5,000; provided
that, Lender has given at least fifteen (15) days prior written notice to
Borrower of such failure by Borrower to timely submit the applicable Required
Record and the opportunity to cure such default by delivering the applicable
Required Record during such fifteen (15) day period. Notwithstanding the
foregoing, in the event that Borrower fails to provide Lender with
Pre-Securitization Financials on or before the date they are due, Borrower shall
pay to Lender at Lender’s option and in its sole discretion, an amount equal to
$5,000 for each month that Borrower fails to deliver the required
Pre-Securitization Financials.

18. Performance of Other Agreements. Borrower shall observe and perform each and
every term to be observed or performed by Borrower pursuant to the terms of any
of the Intangibles or any other agreement or recorded instrument affecting or
pertaining to the Property. Borrower further covenants and agrees to (a) give
prompt notice to the Lender of any notice received by the Borrower concerning
any of the Intangibles or any such other agreement or recorded instruments,
together with a complete copy of any such notice, (b) enforce, short of
termination thereof, the performance and observance of each and every term,
covenant and provision of the Intangibles and any such other agreement and
recorded instrument to be performed or observed, if any, and (c) not terminate
any of the Intangibles or any such other agreement or recorded statement without
the prior written consent of the Lender.

19. Further Acts, Etc.

(a) Borrower will, at the cost of Borrower, and without expense to Lender, do,
execute, acknowledge and deliver all and every such further acts, deeds,
conveyances, mortgages, assignments, notices of assignment, Uniform Commercial
Code financing statements, financing statement amendments or continuation
statements, transfers and assurances as Lender shall, from time to time,
require, for the better assuring, conveying, assigning, transferring, and
confirming unto Lender the property and rights hereby deeded, mortgaged, given,
granted, bargained, sold, alienated, enfeoffed, conveyed, confirmed, pledged,
assigned and hypothecated or intended now or hereafter so to be, or which
Borrower may be or may hereafter become bound to convey or assign to Lender, or
for carrying out the intention or facilitating the performance of the terms of
this Security Deed or for filing, registering or recording this Security Deed or
for facilitating the sale of the Loan and the Loan Documents as described in
Paragraph 19(b) below. Borrower, on demand, will execute and deliver and hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements, financing statement amendments, chattel mortgages or other
instruments, to evidence more effectively the security interest of Lender in the
Property. Upon foreclosure, the appointment of a receiver or any other relevant
action, Borrower will, at the cost of Borrower and without expense to Lender,
cooperate fully and completely to effect the assignment or transfer of any
license, permit, agreement or any other right necessary or useful to the
operation of the Property. Borrower grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Lender at law and in equity,
including, without limitation, such rights and remedies available to Lender
pursuant to this paragraph.

(b) Borrower acknowledges that Lender and its successors and assigns may
(i) sell, assign or transfer this Security Deed, the Note and other Loan
Documents to one or more investors as a whole loan, (ii) grant participation
interests in the Loan to investors or issue to investors mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement to one or more investors,
(iii) deposit this Security Deed, the Note and other Loan Documents with a
trust, which trust may sell certificates to investors evidencing an ownership
interest in the trust assets, (vi) transfer any and all of the servicing rights
with respect to the Loan, or delegate any or all of its responsibilities as
Lender under the Loan Documents, (v) deem the Note to have been subdivided into
multiple components with notational balances as Lender may determine (provided
that the aggregate sum of the notational balances shall equal the then
outstanding principal balance of the Note) and require each of the multiple
components to be evidenced by a separately physical promissory note, or
(vi) otherwise sell the Loan or interest therein to investors (the transactions
referred to in clauses (i) through (vi) are hereinafter each referred to as
“Secondary Market Transaction”); provided, however, notwithstanding anything to
the contrary contained herein or in any of the other Loan Documents, Borrower
shall not be obligated to take any action nor shall any such requirements be
imposed in connection with a Secondary Market Transaction that would: (i) change
the outstanding principal balance of the Loan; (ii) increase the interest rate
or payments on the Loan; (iii) increase the rate of amortization of the Loan;
(iv) shorten the maturity date of the Loan; (v) alter in any material way the
transfer restrictions relating to direct or indirect interests in the Property
(including any equity interests in the direct or indirect owners of Borrower);
(vi) affect the limitations on recourse against Borrower; (vii) increase the
amounts of reserves or escrows; (viii) violate any existing agreement to which
Borrower, Guarantor or any of their affiliates is a party or any applicable law;
or (ix) materially change any obligation of Borrower under the other Loan
Documents. Borrower shall cooperate with Lender in effecting any such Secondary
Market Transaction and shall cooperate to implement all requirements imposed by
any Rating Agency involved in any Secondary Market Transaction, provided that
except for any of Borrower’s own counsel fees, Borrower shall not be obligated
to incur any costs or expenses to provide such cooperation. Subject to the
foregoing provisions of this Subparagraph, Borrower shall execute such notes,
modification and other agreements and provide such information, legal opinions
and documents relating to Borrower, Guarantor, if any, the Property and any
tenants of the Improvements as Lender may reasonably request in connection with
such Secondary Market Transaction. In addition, Borrower shall make available to
Lender all information concerning its business and operations that Lender may
reasonably request. Lender shall be permitted to share all such information with
the investment banking firms, Rating Agencies, accounting firms, law firms and
other third-party advisory firms involved with the Loan and the Loan Documents
or the applicable Secondary Market Transaction. It is understood that the
information provided by Borrower to Lender may ultimately be incorporated into
the offering documents for the Secondary Market Transaction and thus various
investors may also see some or all of the information. Lender and all of the
aforesaid third-party advisors and professional firms shall be entitled to rely
on the information supplied by, or on behalf of, Borrower and Borrower
indemnifies Lender as to any losses, claims, damages or liabilities that arise
out of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in such information or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated in such information or necessary in order to make the statements m such
information, or in light of the circumstances under which they were made, not
misleading. Lender may publicize the existence of the Loan in connection with
its marketing for a Secondary Market Transaction or otherwise as part of its
business development.

20. Recording of Security Deed, Etc. Borrower forthwith upon the execution and
delivery of this Security Deed and thereafter, from time to time, will cause
this Security Deed, and any security instrument creating a lien or security
interest or evidencing the lien hereof upon the Property and each instrument of
further assurance to be filed, registered or recorded in such manner and in such
places as may be required by any present or future law in order to publish
notice of and fully to protect the lien or security interest hereof upon, and
the interest of Lender in, the Property. Borrower will pay all filing,
registration or recording fees, and all expenses incident to the preparation,
execution and acknowledgment of this Security Deed, any mortgage supplemental
hereto, any security instrument with respect to the Property and any instrument
of further assurance, and all federal, state, county and municipal, taxes,
duties, imposts, assessments and charges arising out of or in connection with
the execution and delivery of this Security Deed, any Security Deed supplemental
hereto, any security instrument with respect to the Property or any instrument
of further assurance, except where prohibited by law so to do. BORROWER HEREBY
AGREES, AT ITS SOLE COST AND EXPENSE, TO PROTECT, DEFEND, INDEMNIFY, RELEASE AND
HOLD HARMLESS THE INDEMNIFIED PARTIES (AS DEFINED BELOW) FROM AND AGAINST ANY
AND ALL LOSSES (AS DEFINED BELOW) IMPOSED UPON OR INCURRED BY OR ASSERTED
AGAINST ANY INDEMNIFIED PARTIES AND DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN
ANY WAY RELATING TO ANY TAX ON THE MAKING AND/OR RECORDING OF ANY OF THE LOAN
DOCUMENTS.

21. Notice of Certain Events. Borrower agrees to give prompt notice to Lender of
the insolvency or bankruptcy filing of Borrower or the death, insolvency or
bankruptcy filing of any Guarantor.

22. Events of Default. The Debt shall become immediately due and payable at the
option of Lender upon the happening of any one or more of the following events
of default (each an “Event of Default”):

(a) failure to make payment of (1) interest or principal within five (5) days
after the same is due, or (2) the entire Debt on or before the Maturity Date;

(b) subject to Borrower’s right to contest as provided herein, if any of the
Taxes or Other Charges are not paid when the same are due and payable (unless
and to the extent such failure is due to Lender’s failure to pay Taxes when sums
sufficient for such purpose are on deposit in the Tax and Insurance Impound and
no other Event of Default exits);

(c) if the Policies are not kept in full force and effect (unless the same
results from Lender’s failure to pay the applicable premiums therefor when sums
sufficient for such purpose are on deposit in the Tax and Insurance Impound and
no other Event of Default exits), or if the Policies are not delivered to Lender
upon request;

(d) if Borrower, Guarantor or either of their respective Governing Entities
consummates a Transfer that is not expressly permitted under the terms of this
Security Deed without Lender’s prior written consent;

(e) if any representation or warranty of Borrower, or of any Guarantor, made
herein or in any other Loan Document or in any certificate, report, financial
statement or other instrument or document furnished to Lender shall have been
false or misleading in any material respect when made;

(f) if Borrower or any Guarantor shall make an assignment for the benefit of
creditors or if Borrower or any Guarantor shall generally not be paying its
debts as they become due;

(g) if a receiver, liquidator or trustee of Borrower or of any Guarantor shall
be appointed or if Borrower or any Guarantor shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or any
Guarantor or if any proceeding for the dissolution or liquidation of Borrower or
of any Guarantor shall be instituted; however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower or such Guarantor, upon the same not being discharged, stayed or
dismissed within sixty (60) days;

(h) if Borrower shall be in default under any other mortgage or security
agreement covering any part of the Property whether it be superior or junior in
lien to this Security Deed;

(i) subject to Borrower’s right to contest certain liens as provided for in this
Security Deed, if the Property becomes subject to any lien, except a lien for
local real estate taxes and assessments not then due and payable, and such lien
is not discharged of record (by payment, bonding or otherwise) within thirty
(30) calendar days after the date the same is filed of record;

(j) if any federal tax lien is filed against Borrower, Guarantor or either of
their respective Governing Entities, or any of the Property, and the same is not
discharged of record within sixty (60) calendar days after the date the same is
filed of record;

(k) if Borrower fails to cure properly any violations of laws or ordinances
affecting or which may be interpreted to affect the Property within thirty
(30) days after Borrower first receives notice of any such violations, provided
that if such default is reasonably susceptible of cure, but not within such
thirty (30) day period, and provided Borrower promptly commences and diligently
proceeds with a cure, within such longer period as is permitted without adverse
consequence by the notification of the violation of law or ordinance or by the
law or ordinance itself, but not to exceed ninety (90) additional days;

(l) except as permitted in this Security Deed or required pursuant to the terms
of any Lease, the alteration, improvement, demolition or removal of any of the
Improvements, or any construction on the Premises, without the prior consent of
Lender;

(m) if Borrower shall continue to be in default under any term, covenant, or
provision of the Note or any of the other Loan Documents, beyond applicable cure
periods contained in those documents;

(n) if Borrower fails to cure a default under any other term, covenant or
provision of this Security Deed within thirty (30) days after Borrower first
receives notice of any such default; provided, however, if such default is
reasonably susceptible of cure, but not within such thirty (30) day period, then
Borrower may be permitted up to an additional ninety (90) days to cure such
default provided that Borrower diligently and continuously pursues such cure;

(o) if, without Lender’s prior written consent, (i) the Management Agreement is
terminated by Borrower, (ii) Borrower permits or consents to a transfer of the
ownership, management or control of Manager other than to Borrower’s Governing
Entity, (iii) there is a material change in the Management Agreement, or (iv) if
there shall be a material default by Borrower under the Management Agreement; or

(p) if Borrower ceases to continuously operate the Improvements or any material
portion thereof for any reason whatsoever (other than temporary cessation in
connection with any repair or renovation thereof undertaken pursuant to the
terms of this Security Deed or with the prior written consent of Lender).

23. Late Payment Charge. If any portion of the Debt is not paid within five
(5) days of (and including) the date on which it is due, Borrower shall pay to
Lender upon demand an amount equal to the lesser of five percent (5%) of such
unpaid portion of the Debt or the maximum amount permitted by applicable law in
order to defray a portion of the expenses incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment, and such amount shall be secured by this
Security Deed.

24. Lender’s Right To Care Defaults. Upon the occurrence of any Event of Default
or if Borrower fails to make any payment or to do any act as herein provided,
Lender may, but without any obligation to do so and without notice to or demand
on Borrower and without releasing Borrower from any obligation hereunder, make
or do the same in such manner and to such extent as Lender may deem necessary to
protect the security hereof. Lender is authorized to enter upon the Property for
such purposes or appear in, defend, or bring any action or proceeding to protect
its interest in the Property or to foreclose this Security Deed or collect the
Debt, and the cost and expense thereof (including reasonable attorneys’ fees and
disbursements to the extent permitted by law), with interest at the Default Rate
(as defined in the Note) for the period after notice from Lender that such cost
or expense was incurred to the date of payment to Lender, shall constitute a
portion of the Debt, shall be secured by this Security Deed and the other Loan
Documents and shall be due and payable to Lender upon demand.

25. Remedies.

(a) Upon the occurrence of any Event of Default, Lender may take such action,
without notice or demand, as it deems advisable to protect and enforce its
rights against Borrower and in and to the Property by Lender or otherwise,
including, without limitation, the following actions, each of which may be
pursued concurrently or otherwise, at such time and in such order as Lender may
determine, in its sole discretion, without impairing or otherwise affecting the
other rights and remedies of Lender:

(i) Declare the entire Debt to be immediately due and payable.

(ii) Institute a proceeding or proceedings, judicial or nonjudicial, by
advertisement or otherwise, for the complete foreclosure of this Security Deed
in which case the Property or any interest therein may be sold for cash or upon
credit in one or more parcels or in several interests or portions and in any
order or manner.

(iii) With or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Security Deed for the portion of the Debt then due and
payable, subject to the continuing lien of this Security Deed for the balance of
the Debt not then due.

(iv) Sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Borrower therein and rights
of redemption thereof, pursuant to the power of sale contained herein or
otherwise, at one or more sales, as an entirety or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by law.

(v) Institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, or in any
of the other Loan Documents.

(vi) Recover judgment on the Note either before, during or after any proceedings
for the enforcement of this Security Deed.

(vii) Apply for the appointment of a trustee, receiver, liquidator or
conservator of the Property, without notice and without regard for the adequacy
of the security for the Debt and without regard for the solvency of the
Borrower, any Guarantor or of any person, firm or other entity liable for the
payment of the Debt.

(viii) At any time, and without notice, either in person, by agent, or by
receiver to be appointed by a court, enter and take possession of the Property
or any part thereof, and in its own name, sue for or otherwise collect the
Rents. Borrower hereby agrees that Lender shall have the right (in its sole
discretion), whenever an Event of Default exists, to terminate the License
granted to Borrower in Paragraph 7 hereof, and thereafter direct by written
notice to the lessees under the Leases (“Lease Rent Notice”) to pay directly to
Lender the Rents due and to become due under the Leases and attorn in respect of
all other obligations thereunder directly to Lender, without any obligation on
the part of lessees to determine whether an Event of Default does in fact exist
or has in fact occurred. All Rents collected by Lender, shall be applied as
provided for in Paragraph 7 of this Security Deed; provided, however, that if
the costs, expenses, and attorneys’ fees shall exceed the amount of Rents
collected, the excess shall be added to the Debt, shall bear interest at the
Default Rate, and shall be immediately due and payable. The entering upon and
taking possession of the Property, the collection of Rents, and the application
thereof as aforesaid shall not cure or waive any Event of Default or notice of
default, if any, hereunder nor invalidate any act done pursuant to such notice,
except to the extent any such default is fully cured. Failure or discontinuance
by Lender, at any time or from time to time, to collect said Rents shall not in
any manner impair the subsequent enforcement by Lender, of the right, power and
authority herein conferred upon it. Nothing contained herein, nor the exercise
of any right, power, or authority herein granted to Lender, shall be, or shall
be construed to be, an affirmation by it of any tenancy, lease, or option, nor
an assumption of liability under, nor the subordination of, the lien or charge
of this Security Deed, to any such tenancy, lease, or option, nor an election of
judicial relief, if any such relief is requested or obtained as to Leases or
Rents, with respect to the Property or any collateral given by Borrower to
Lender. In addition, from time to time Lender may elect, and notice hereby is
given to each lessee under any Lease, to subordinate the lien of this Security
Deed to any Lease by unilaterally executing and recording an instrument of
subordination, and upon such election the lien of this Security Deed shall be
subordinate to the Lease identified in such instrument of subordination;
provided, however, in each instance such subordination will not affect or be
applicable to, and expressly excludes any lien, charge, encumbrance, security
interest, claim, easement, restriction, option, covenant and other rights,
titles, interests or estates of any nature whatsoever with respect to all or any
portion of the Property to the extent that the same may have arisen or
intervened during the period between the recordation of this Security Deed and
the execution of the Lease identified in such instrument of subordination.

(ix) Enter into or upon the Property, either personally or by its agents,
nominees or attorneys and dispossess Borrower and its agents and servants
therefrom, and thereupon Lender may (A) use, operate, manage, control, insure,
maintain, repair, restore and otherwise deal with all and every part of the
Property and conduct the business thereat; (B) complete any construction on the
Property in such manner and form as Lender deems advisable; (C) make
alterations, additions, renewals, replacements and improvements to or on the
Property; (D) exercise all rights and powers of Borrower with respect to the
Property, whether in the name of Borrower or otherwise.

(x) Pursue such other rights and remedies as may be available at law or in
equity or under the Uniform Commercial Code.

In the event of a sale, by foreclosure or otherwise, of less than all of the
Property, this Security Deed shall continue as a lien on the remaining portion
of the Property.

(b) The proceeds of any sale made under or by virtue of this paragraph, together
with any other sums which then may be held by Lender under this Security Deed,
whether under the provisions of this paragraph or otherwise, shall be applied by
Lender to the payment of the Debt in such priority and proportion as Lender in
its sole discretion shall deem proper.

(c) Lender may adjourn from time to time any sale by it to be made under or by
virtue of this Security Deed by announcement at the time and place appointed for
such sale or for such adjourned sale or sales; and, except as otherwise provided
by any applicable provision of law, Lender, without further notice or
publication, may make such sale at the time and place to which the same shall be
so adjourned.

(d) Upon the completion of any sale or sales pursuant hereto, Lender, or an
officer of any court empowered to do so, shall execute and deliver to the
accepted purchaser or purchasers a good and sufficient instrument, or good and
sufficient instruments, conveying, assigning and transferring all estate, right,
title and interest in and to the property and rights sold. Any sale or sales
made under or by virtue of this paragraph, whether made under the power of sale
herein granted or under or by virtue of judicial proceedings or of a judgment or
decree of foreclosure and sale, shall operate to divest all the estate, right,
title, interest, claim and demand whatsoever, whether at law or in equity, of
Borrower in and to the properties and rights so sold, and shall be a perpetual
bar both at law and in equity against Borrower and against any and all persons
claiming or who may claim the same, or any part thereof from, through or under
Borrower.

(e) Upon any sale made under or by virtue of this paragraph, whether made under
the power of sale herein granted or under or by virtue of judicial proceedings
or of a judgment or decree of foreclosure and sale, Lender may bid for and
acquire the Property or any part thereof and in lieu of paying cash therefor may
make settlement for the purchase price by crediting upon the Debt the net sales
price after deducting therefrom the expenses of the sale and costs of the action
and any other sums which Lender is authorized to deduct under this Security
Deed.

(f) No recovery of any judgment by Lender and no levy of an execution under any
judgment upon the Property or upon any other property of Borrower shall affect
in any manner or to any extent the lien of this Security Deed upon the Property
or any part thereof, or any liens, rights, powers or remedies of Lender
hereunder, but such liens, rights, powers and remedies of Lender shall continue
unimpaired as before.

(g) Lender may terminate or rescind any proceeding or other action brought in
connection with its exercise of the remedies provided in this paragraph at any
time before the conclusion thereof, as determined in Lender’s sole discretion
and without prejudice to Lender.

(h) Lender may resort to any remedies and the security given by the Note, this
Security Deed or in any of the other Loan Documents in whole or in part, and in
such portions and in such order as determined by Lender’s sole discretion. No
such action shall in any way be considered a waiver of any rights, benefits or
remedies evidenced or provided by the Note, this Security Deed or in any of the
other Loan Documents. The failure of Lender to exercise any right, remedy or
option provided in the Note, this Security Deed or in any of the other Loan
Documents shall not be deemed a waiver of such right, remedy or option or of any
covenant or obligation secured by the Note, this Security Deed or the other Loan
Documents. No acceptance by Lender of any payment after the occurrence of any
Event of Default and no payment by Lender of any obligation for which Borrower
is liable hereunder shall be deemed to waive or cure any Event of Default with
respect to Borrower, or Borrower’s liability to pay such obligation. No sale of
all or any portion of the Property, no forbearance on the part of Lender, and no
extension of time for the payment of the whole or any portion of the Debt or any
other indulgence given by Lender to Borrower, shall operate to release or in any
manner affect the interest of Lender in the remaining Property or the liability
of Borrower to pay the Debt. No waiver by Lender shall be effective unless it is
in writing and then only to the extent specifically stated. All costs and
expenses of Lender m exercising its rights and remedies under this Paragraph 25
(including reasonable attorneys’ fees and disbursements to the extent permitted
by law), shall be paid by Borrower immediately upon notice from Lender, with
interest at the Default Rate for the period after notice from Lender and such
costs and expenses shall constitute a portion of the Debt and shall be secured
by this Security Deed.

(i) The interests and rights of Lender under the Note, this Security Deed or in
any of the other Loan Documents shall not be impaired by any indulgence,
including (i) any renewal, extension or modification which Lender may grant with
respect to any of the Debt, (ii) any surrender, compromise, release, renewal,
extension, exchange or substitution which Lender may grant with respect to the
Property or any portion thereof; or (iii) any release or indulgence granted to
any maker, endorser, Guarantor or surety of any of the Debt.

26. Right of Entry and Inspection. In addition to any other rights or remedies
granted under this Security Deed, Lender, and their agents shall have the right
to enter and inspect the Premises, Improvements and Equipment at any reasonable
time during the Term, and inspect, examine, audit and copy Borrower’s books and
records, including all recorded data of any kind or nature, regardless of the
medium of recording. The cost of such inspections, examinations, copying or
audits shall be borne by Borrower should Lender determine that an Event of
Default exists, including the cost of all follow up or additional
investigations, audits or inquiries deemed reasonably necessary by Lender. The
cost of such inspections, examinations, audits and copying, if not paid for by
Borrower following demand, may be added to the Debt and shall bear interest
thereafter until paid at the Default Rate. If Borrower prohibits, bars or fails
to permit Lender, or their agents from entering and inspecting the Premises,
Improvements and Equipment at any reasonable time during the Term, or from
inspecting, examining, auditing and copying Borrower’s books and records,
including all recorded data of any kind or nature, regardless of the medium of
recording, for more than five (5) days after a request is made by Lender to do
so, Borrower agrees to pay Lender on demand the sum of $1,000.00 for each day
after such five (5) day period that Borrower so prohibits, bars or fails, and
such sum or sums shall be part of the Debt.

27. Security Agreement. This Security Deed is both a real property mortgage and
a “security agreement” within the meaning of the Uniform Commercial Code. The
Property includes both real and personal property and all other assets, rights
and interests, whether tangible or intangible in nature, including all proceeds
and products thereof, and all supporting obligations ancillary to or arising in
any way in connection therewith, of Borrower in the Property. It is the intent
of Borrower and Lender that the lien and security interest granted in this
Security Deed encumber all Leases and that all items contained in the definition
of “Leases” which are included within the Uniform Commercial Code be covered by
the security interest granted in this Paragraph 27; and all items contained in
the definition of “Leases” which are excluded from the Uniform Commercial Code
be covered by the grant of a mortgage lien against the Property contained in
this Security Deed. Borrower by executing and delivering this Security Deed has
granted and hereby grants to Lender, as security for the Debt, a security
interest in the Property to the full extent that the Property may be subject to
the Uniform Commercial Code (said portion of the Property so subject to the
Uniform Commercial Code being called in this paragraph the “Collateral”).
Borrower hereby agrees with Lender to execute and deliver to Lender, in form and
substance satisfactory to Lender, such financing statements, financing statement
amendments and such further assurances as Lender may from time to time,
reasonably consider necessary to create, perfect, and preserve Lender’s security
interest herein granted. This Security Deed shall also constitute a “fixture
filing” for the purposes of the Uniform Commercial Code. As such, this Security
Deed covers all items of the Collateral that are or are to become fixtures.
Information concerning the security interest herein granted may be obtained from
the parties at the addresses of the parties set forth in the first paragraph of
this Security Deed. If an Event of Default shall occur, Lender, in addition to
any other rights and remedies which it may have, shall have and may exercise
immediately and without demand, any and all rights and remedies granted to a
secured party upon default under the Uniform Commercial Code, including, without
limiting the generality of the foregoing, the right to take possession of the
Collateral or any part thereof, and to take such other measures as Lender may
deem necessary for the care, protection and preservation of the Collateral. Upon
request or demand of Lender, Borrower shall at its expense assemble the
Collateral and make it available to Lender at a convenient place acceptable to
Lender. Borrower shall pay to Lender on demand any and all expenses, including
fees and disbursements, incurred or paid by Lender in protecting the interest in
the Collateral and in enforcing the rights hereunder with respect to the
Collateral. Any notice of sale, disposition or other intended action by Lender
with respect to the Collateral sent to Borrower in accordance with the
provisions hereof at least five (5) days prior to such action, shall constitute
commercially reasonable notice to Borrower; provided that if Lender fails to
comply with this sentence in any respect, its liability for such failure shall
be limited to the liability (if any) imposed on it as a matter of law under the
Uniform Commercial Code. The proceeds of any disposition of the Collateral, or
any part thereof, may be applied by Lender to the payment of the Debt in such
priority and proportions as Lender in its sole discretion shall deem proper.
Lender may comply with any applicable state or federal law or regulatory
requirements in connection with a disposition of the Collateral, and such
compliance will not be considered or deemed to affect adversely the commercial
reasonableness of any sale of the Collateral. Lender may sell the Collateral
without giving any warranties as to the Collateral, and specifically disclaim
any warranties of title, merchantability, fitness for a specific purpose or the
like, and this procedure will not be considered or deemed to affect adversely
the commercial reasonableness of any sale of the Collateral. Borrower
acknowledges that a private sale of the Collateral may result in less proceeds
than a public sale, and Borrower acknowledges that the Collateral may be sold at
a loss to Borrower, and that, in such event, Lender shall have no liability or
responsibility to Borrower or any other party for such loss. If Lender shall
require the filing or recording of additional Uniform Commercial Code financing
statements, amendments thereto or continuation statements, Borrower shall,
promptly after request, execute, file and record such Uniform Commercial Code
financing statements, amendments thereto or continuation statements as Lender
shall deem necessary, and shall pay all expenses and fees in connection with the
filing and recording thereof, it being understood and agreed, however, that no
such additional documents shall increase Borrower’s obligations under the Note,
this Security Deed or any of the other Loan Documents. Borrower hereby
authorizes Lender at any time and from time to time to file any initial
financing statements, amendments thereto and continuation statements with or
without the signature of Borrower as authorized by applicable law, including any
statements describing the collateral as being all assets of Borrower, it being
acknowledged that all such assets subject to the Uniform Commercial Code are
intended to be included in the Collateral. For purposes of such filings,
Borrower agrees to furnish promptly any information reasonably requested by
Lender. Borrower also hereby ratifies its authorization for Lender to have filed
any like initial financing statements, amendments thereto or continuation
statements if filed prior to the date of this Security Deed. Borrower hereby
irrevocably appoints Lender and any officer or agent of Lender, with full power
of substitution, as its true and lawful attorney-in-fact, coupled with an
interest, with full irrevocable power and authority in the place and stead of
Borrower or in Borrower’s name to execute in Borrower’s name any such documents
and to otherwise carry out the purposes of this Paragraph, to the extent that
Borrower’s authorization above is deemed not to be sufficient as a matter of
law. To the extent permitted by law, Borrower hereby ratifies all acts said
attorneys-in-fact shall lawfully do, have done in the past or cause to be done
in the future by virtue hereof.

28. Actions and Proceedings. Lender has the right to appear in and defend any
action or proceeding brought with respect to the Property and to bring any
action or proceeding, in the name and on behalf of Borrower, which Lender, in
its sole discretion, decides should be brought to protect their interest in the
Property. Lender shall, at its option, be subrogated to the lien of any mortgage
or other security instrument discharged in whole or in part by the Debt, and any
such subrogation rights shall constitute additional security for the payment of
the Debt.

29. Contest of Certain Claims. At its own expense, Borrower may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Taxes, Other Charges or mechanic’s or materialman’s lien asserted against
the Property if, and so long as, (a) Borrower shall have notified Lender of the
same within ten (10) days of obtaining knowledge thereof; (b) such legal
proceedings shall operate to prevent the enforcement or collection of the same
and the sale of the Property or any part thereof, to satisfy the same;
(c) Borrower shall have furnished to Lender a cash deposit, or an indemnity bond
satisfactory to Lender with a surety satisfactory to Lender, or other security
satisfactory to Lender, in the amount of one hundred twenty-five percent of the
Taxes, Other Charges or mechanic’s or materialman’s lien claim, plus a
reasonable additional sum to pay all costs, interest and penalties that may be
imposed or incurred in connection therewith, to assure payment of the matters
under contest and to prevent any sale or forfeiture of the Property or any part
thereof; (d) Borrower shall promptly upon final determination thereof pay the
amount of any such Taxes, Other Charges or claim so determined, together with
all costs, interest and penalties which may be payable in connection therewith;
(e) the failure to pay the Taxes, Other Charges or mechanic’s or materialman’s
lien claim does not constitute a default under any other mortgage, mortgage or
security interest covering or affecting any part of the Property; and (f)
notwithstanding the foregoing, Borrower shall immediately upon request of Lender
pay (and if Borrower shall fail so to do, Lender may, but shall not be required
to, pay or cause to be discharged or bonded against) any such Taxes, Other
Charges or claim notwithstanding such contest, if in the opinion of Lender, the
Property or any part thereof or interest therein may be in danger of being sold,
forfeited, foreclosed, terminated, canceled or lost. Lender may pay over any
such cash deposit or part thereof to the claimant entitled thereto at any time
when, in the judgment of Lender, the entitlement of such claimant is
established.

30. Recovery of Sums Required to be Paid. Lender shall have the right from time
to time to take action to recover any sum or sums which constitute a part of the
Debt as the same become due, without regard to whether or not the balance of the
Debt shall be due, and without prejudice to the right of Lender thereafter to
bring an action of foreclosure, or any other action, for a default or defaults
by Borrower existing at the time such earlier action was commenced.

31. Marshalling and Other Matters. Borrower hereby waives, to the extent
permitted by law, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale hereunder of the Property or any part
thereof or any interest therein. Further, Borrower hereby expressly waives any
and all rights of redemption from sale under any order or decree of foreclosure
of this Security Deed on behalf of Borrower, and on behalf of each and every
person acquiring any interest in or title to the Property subsequent to the date
of this Security Deed and on behalf of all persons to the extent permitted by
applicable law.

32. Hazardous Substances. All of the terms and provisions of Article II of the
Environmental Indemnity are hereby incorporated into this Security Deed for all
purposes as if set verbatim herein.

33. Environmental Operations. All of the terms and provisions of Section 3.1 of
the Environmental Indemnity are hereby incorporated into this Security Deed for
all purposes as if set verbatim herein.

34. Environmental Monitoring. All of the terms and provisions of Section 3.2 of
the Environmental Indemnity are hereby incorporated into this Security Deed for
all purposes as if set verbatim herein.

35. Compliance with Law; Alterations.

(a) Borrower agrees that the Property shall at all times strictly comply to the
extent applicable with all Access Laws.

(b) Notwithstanding any provisions set forth herein or in any other document
regarding Lender’s approval of alterations of the Premises or Improvements,
Borrower shall not alter the Premises or Improvements in any manner which would
increase Borrower’s responsibilities for compliance with the applicable Access
Laws without the prior written approval of Lender. Lender’s approval of the
plans, specifications, or working drawings for alterations of the Premises or
Improvements shall create no responsibility or liability on behalf of Lender for
their completeness, design, sufficiency or their compliance with the Access
Laws. The foregoing shall apply to tenant improvements constructed by Borrower
or by any of its tenants. Lender may condition any such approval upon receipt of
a certificate of Access Law compliance from an independent architect, engineer,
or other person acceptable to Lender.

(c) Borrower agrees to give prompt notice to Lender of the receipt by Borrower
of any complaints related to violation of any Access Laws and of the
commencement of any proceedings or investigations which relate to compliance
with applicable Access Laws.

(d) Borrower shall take all appropriate measures to prevent, and will not engage
in or knowingly permit any party to engage in, any criminal or illegal
activities at the Premises or Improvements.

36. Indemnification.

(a) BORROWER, AT ITS SOLE COST AND EXPENSE, SHALL PROTECT, DEFEND, INDEMNIFY AND
SAVE HARMLESS THE INDEMNIFIED PARTIES (DEFINED BELOW) FROM AND AGAINST ALL
LOSSES (AS DEFINED BELOW) IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY OF
THE INDEMNIFIED PARTIES BY REASON OF (A) OWNERSHIP OF THIS SECURITY DEED, THE
PROPERTY OR ANY INTEREST THEREIN OR RECEIPT OF ANY RENTS; (B) ANY ACCIDENT,
INJURY TO OR DEATH OF PERSONS OR LOSS OF OR DAMAGE TO PROPERTY OCCURRING IN, ON
OR ABOUT THE PREMISES OR IMPROVEMENTS OR ANY PART THEREOF OR ON THE ADJOINING
SIDEWALKS, CURBS, ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS OR WAYS;
(C) ANY USE, NONUSE OR CONDITION IN, ON OR ABOUT THE PREMISES OR IMPROVEMENTS OR
ANY PART THEREOF OR ON ADJOINING SIDEWALKS, CURBS, ADJACENT PROPERTY OR ADJACENT
PARKING AREAS, STREETS OR WAYS; (D) ANY FAILURE ON THE PART OF BORROWER TO
PERFORM OR COMPLY WITH ANY OF THE TERMS OF THIS SECURITY DEED; (E) PERFORMANCE
OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY MATERIALS OR OTHER PROPERTY IN
RESPECT OF THE PROPERTY OR ANY PART THEREOF; (F) ANY FAILURE OF THE PROPERTY TO
COMPLY WITH ANY APPLICABLE LAW, INCLUDING ACCESS LAWS; (G) ANY REPRESENTATION OR
WARRANTY MADE IN THE NOTE, THIS SECURITY DEED OR ANY OF THE OTHER LOAN DOCUMENTS
BEING FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE SUCH
REPRESENTATION OR WARRANTY WAS MADE; (H) ANY CLAIM BY BROKERS, FINDERS OR
SIMILAR PERSONS CLAIMING TO BE ENTITLED TO A COMMISSION IN CONNECTION WITH ANY
LEASE OR OTHER TRANSACTION INVOLVING THE PROPERTY OR ANY PART THEREOF UNDER ANY
LEGAL REQUIREMENT OR ANY LIABILITY ASSERTED AGAINST ANY INDEMNIFIED PARTY WITH
RESPECT THERETO; AND (I) ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE
ASSERTED AGAINST ANY INDEMNIFIED PARTY BY REASON OF ANY ALLEGED OBLIGATIONS OR
UNDERTAKINGS ON SUCH PARTY’S PART TO PERFORM OR DISCHARGE ANY OF THE TERMS,
COVENANTS, OR AGREEMENTS CONTAINED IN ANY LEASE. HOWEVER, NOTHING HEREIN SHALL
BE CONSTRUED TO OBLIGATE BORROWER TO INDEMNIFY, DEFEND AND HOLD HARMLESS ANY
INDEMNIFIED PARTY FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, CLAIMS, ACTIONS, SUITS, COSTS AND EXPENSES ENACTED AGAINST,
IMPOSED ON OR INCURRED BY ANY INDEMNIFIED PARTY BY REASON OF SUCH PARTY’S
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE. THIS INDEMNITY SHALL SURVIVE PAYMENT IN
FULL OF THE DEBT, THE TERMINATION, SATISFACTION, RELEASE OR ASSIGNMENT OF THIS
SECURITY DEED AND THE EXERCISE BY LENDER OF ANY OF ITS RIGHTS OR REMEDIES
HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE ACQUISITION OF THE PROPERTY BY
FORECLOSURE OR A CONVEYANCE IN LIEU OF FORECLOSURE.

(b) As used in this herein, the term (i) “Indemnified Parties” means (A) Lender,
(B) any officers, directors, shareholders, partners, members, employees, agents,
attorneys, servants, representatives, contractors, subcontractors, affiliates or
subsidiaries of any and all of the foregoing, and (C) the heirs, legal
representatives, successors and assigns of any and all of the foregoing
(including, without limitation, any successors by merger, consolidation or
acquisition of all or a substantial portion of an Indemnified Party’s assets and
business), in all cases whether during the term of the Loan or as part of or
following a foreclosure of the Loan; and (ii) the term “Losses” means any and
all claims, suits, liabilities (including, without limitation, strict
liabilities), actions, proceedings, obligations, debts, demands, causes of
action, damages, losses, costs, expenses, fines, penalties, charges, fees,
judgments, awards, amounts paid in settlement of whatever kind or nature
(including but not limited to attorneys’ fees and other costs of defense).

(c) Upon written request by any Indemnified Party, Borrower shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals approved by such
Indemnified Party. Notwithstanding the foregoing, any Indemnified Party may, in
its sole discretion, engage its own attorneys and other professionals to defend
or assist it, and, at the option of such Indemnified Party, its attorneys shall
control the resolution of any claim or proceeding. Upon demand, Borrower shall
pay or, in the sole discretion of the Indemnified Parties, reimburse, the
Indemnified Parties for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.

(d) Any amounts payable to Lender by reason of the application of this
Paragraph 36 shall be secured by this Security Deed and shall become immediately
due and payable and shall bear interest at the Default Rate from the date loss
or damage is sustained by the Indemnified Parties until paid.

37. Notices. Any notice, demand, statement, request or consent made hereunder
shall be in writing, addressed to the address, as set forth above, of the party
to whom such notice is to be given, or to such other address as Borrower or
Lender, as the case may be, shall designate in writing, and shall be deemed to
be received by the addressee on (i) the day such notice is personally delivered
to such addressee, (ii) the third (3rd) day following the day such notice is
deposited with the United States postal service first class certified mail,
return receipt requested, (iii) the day following the day on which such notice
is delivered to a nationally recognized overnight courier delivery service, or
(iv) the day facsimile transmission is confirmed after transmission of such
notice by telecopy to such telecopier number as Borrower or Lender, as the case
may be, shall have previously designated in writing. Copies of all notices to
Borrower shall also be given to c/o Meadows & Ohly, LLC, Two Sun Court,
Suite 350, Norcross, Georgia 30092 and to Guarantor at 10565 Montclair Way,
Duluth, Georgia 30097.

38. Authority. Borrower (and the undersigned representative of Borrower, if any)
represent and warrant that it (or they, as the case may be) has full power,
authority and right to execute, deliver and perform its obligations pursuant to
this Security Deed, and to deed, mortgage, give, grant, bargain, sell, alien,
enfeoff, convey, confirm, warrant, pledge, hypothecate and assign the Property
pursuant to the terms hereof and to keep and observe all of the terms of this
Security Deed on Borrower’s part to be performed.

39. Non-Waiver. The failure of Lender to insist upon strict performance of any
term hereof shall not be deemed to be a waiver of any term of this Security
Deed. Any consent or approval by Lender in any single instance shall not be
deemed or construed to be Lender’s consent or approval in any like matter
arising at a subsequent date. Borrower shall not be relieved of Borrower’s
obligations hereunder by reason of (a) the failure of Lender to comply with any
request of Borrower or Guarantor to take any action to foreclose this Security
Deed or otherwise enforce any of the provisions hereof or of the Note, or the
other Loan Documents, (b) the release, regardless of consideration, of the whole
or any part of the Property, or of any person liable for the Debt or any portion
thereof, or (c) any agreement or stipulation by Lender extending the time of
payment or otherwise modifying or supplementing the terms of the Note, this
Security Deed or any of the other Loan Documents. Lender may resort for the
payment of the Debt to any other security held by Lender in such order and
manner as Lender, in its sole discretion, may elect. Lender may take action to
recover the Debt, or any portion thereof, or to enforce any covenant hereof
without prejudice to the right of Lender thereafter to foreclose this Security
Deed. The rights and remedies of Lender under this Security Deed shall be
separate, distinct and cumulative and none shall be given effect to the
exclusion of the others. No act of Lender shall be construed as an election to
proceed under any one provision herein to the exclusion of any other provision.
Lender shall not be limited exclusively to the rights and remedies herein stated
but shall be entitled to every right and remedy now or hereafter afforded at law
or in equity.

40. No Oral Change. This Security Deed, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Borrower or Lender, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

41. Liability. If Borrower consists of more than one person, the obligations and
liabilities of each such person hereunder shall be joint and several. Subject to
the provisions hereof requiring Lender’s consent to any transfer of the
Property, this Security Deed shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

42. Inapplicable Provisions. If any term, covenant or condition of the Note or
this Security Deed is held to be invalid, illegal or unenforceable in any
respect, the Note and this Security Deed shall be construed without such
provision.

43. Headings, Etc The headings and captions of various paragraphs of this
Security Deed are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

44. Duplicate Originals. This Security Deed may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to be an
original.

45. Definitions. Unless the context clearly indicates a contrary intent or
unless otherwise specifically provided herein, words used in this Security Deed
may be used interchangeably in singular or plural form. The word “Borrower”
shall mean “each Borrower and any subsequent owner or owners of the Property or
any part thereof or any interest therein;” the word “Lender” shall mean “Lender
and any subsequent holder of the Note;” the word “Note” shall mean “the Note and
any other evidence of indebtedness secured by this Security Deed together with
all extensions, renewals, modifications, substitutions and amendments thereof;”
the word “person” shall include an individual, corporation, partnership, limited
liability company, trust, unincorporated association, government, governmental
authority, and any other entity; the words “Property” shall include any portion
of the Property and any interest therein; the term “Affiliate” means, as to any
person, any other person that, directly or indirectly, is in control of, is
controlled by or is under common control with such person; the word “Access
Laws” shall refer to “all federal, state and local laws, orders, ordinances,
governmental rules and regulations, and court orders affecting or which may be
interpreted to affect the Property, or the use thereof, including, without
limitation, the Americans with Disabilities Act, the Americans with Disabilities
Act Accessibility Guidelines for Buildings and Facilities, and the Fair Housing
Amendments Act of 1988;” the words “attorneys’ fees” shall include any and all
attorney, paralegal and law clerk fees and disbursements, including, without
limitation, fees and disbursements at the pre-trial, trial and appellate levels
incurred or paid by Lender in protecting its interest in the Property and
Collateral and enforcing its rights hereunder, whether with respect to retained
firms, the reimbursement for the expenses of in-house staff or otherwise; the
term “Bankruptcy Code” means Title 11 of the United States Code, as now or
hereafter amended; the term “Internal Revenue Code” means the Internal Revenue
Code of 1986, as amended from time to time, or any successor statute; and the
words “Loan Documents” shall include any and all extensions, renewals,
substitutions, replacements, amendments, modifications and/or restatements of
any of the Loan Documents. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

46. Homestead. Borrower hereby waives and renounces all homestead and exemption
rights provided by the Constitution and the laws of the United States and of any
state, in and to the Property as against the collection of the Debt, or any part
hereof.

47. Assignments. Lender shall have the right to assign or transfer its rights
under this Security Deed without limitation. Any assignee or transferee shall be
entitled to all the benefits afforded Lender under this Security Deed.

48. Waiver of Jury Trial. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF
ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY
TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
THE NOTE, THIS SECURITY DEED, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY BORROWER.

49. Power of Sale.

(a) Upon the occurrence of an Event of Default, Lender shall sell or offer for
sale the Property in such portions, order and parcels as Lender may determine
with or without having first taken possession of same, to the highest bidder for
cash at one or more public auctions in accordance with the terms and provisions
of the law of the State in which the Property is located. Such sale shall be
made at the area within the courthouse of the county in which the Property (or
any portion thereof to be sold) is situated (whether the parts or parcels
thereof, if any, in different counties are contiguous or not, and without the
necessity of having any personal property hereby secured present at such sale)
which is designated by the applicable court of such County as the area in which
public sales are to take place, or, if no such area is designated, at the area
at the courthouse designated in the notice of sale as the area in which the sale
will take place, on such day and at such times as permitted under applicable law
of the State where the Property is located, after advertising the time, place
and terms of sale and that portion of the Property in accordance with such law,
and after having served written or printed notice of the proposed sale by
certified mail on each Borrower obligated to pay the Note and other secured
indebtedness secured by this Security Deed according to the records of Lender in
accordance with applicable law. The affidavit of any person having knowledge of
the facts to the effect that such service was completed shall be prima facie
evidence of the fact of service.

At any such public sale, Borrower may execute and deliver to the purchaser a
conveyance of the Property or any part of the Property in fee simple. In the
event of any sale under this Security Deed by virtue of the exercise of the
powers herein granted, or pursuant to any order in any judicial proceeding or
otherwise, the Property may be sold in its entirety or in separate parcels and
in such manner or order as Lender in its sole discretion may elect, and if
Lender so elects, the personal property covered by this Security Deed may be
sold at one or more separate sales in any manner permitted by the Uniform
Commercial Code of the State in which the Property is located, and one or more
exercises of the powers herein granted shall not extinguish or exhaust such
powers, until all the Property is sold or the Note and other secured
indebtedness is paid in full. If the Note and other secured indebtedness is now
or hereafter further secured by any chattel Security Deeds, pledges, contracts
or guaranty, assignments of lease, or other security instruments, Lender at its
option may exhaust the remedies granted under any of said security instruments
either concurrently or independently, and in such order as Lender may determine.

(b) Upon any foreclosure sale or sales of all or any portion of the Property
under the power herein granted, Lender may bid for and purchase the Property and
shall be entitled to apply all or any part of the Debt as a credit to the
purchase price.

(c) In the event of a foreclosure or a sale of all or any portion of the
Property under the power herein granted, the proceeds of said sale shall be
applied, in whatever order Lender in its sole discretion may decide, to the
expenses of such sale and of all proceedings in connection therewith (including,
without limitation, attorneys’ fees and expenses), to fees and expenses of
Lender (including, without limitation, Lender’s attorneys’ fees and expenses),
to insurance premiums, liens, assessments, taxes and charges (including, without
limitation, utility charges advanced by Lender), to payment of the outstanding
principal balance of the Debt, and to the accrued interest on all of the
foregoing; and the remainder, if any, shall be paid to Borrower, or to the
person or entity lawfully entitled thereto.

50. Recourse Provisions. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower, to perform and observe the
obligations contained in this Security Deed, the Note or in any of the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interests under the Note, this
Security Deed or the other Loan Documents or in the Property, the Rents or any
other collateral given to Lender pursuant to this Security Deed and the other
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Property, the Rents
and in any other collateral given to Lender, and Lender, by accepting this
Security Deed, the Note and the other Loan Documents, agrees that it shall not
sue for, seek or demand any deficiency judgment against Borrower in any such
action or proceeding under or by reason of or in connection with this Security
Deed, the Note or any of the other Loan Documents. The provisions of this
paragraph shall not, however, (i) constitute a waiver, release or impairment of
any obligation evidenced or secured by this Security Deed, the Note or any of
the other Loan Documents; (ii) impair the right of Lender to name Borrower, as a
party defendant in any action or suit for foreclosure and sale under this
Security Deed; (iii) affect the validity or enforceability of any guaranty or
indemnity made in connection with the Loan or any rights and remedies of Lender
thereunder; (iv) impair the right of Lender to obtain the appointment of a
receiver; (v) impair the enforcement of the Assignment of Leases and Rents
executed in connection herewith; or (vi) constitute a waiver of the right of
Lender to enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of, but only to the extent of, any loss, damage, cost,
expense, liability, claim or other obligation incurred by Lender (including
attorneys’ fees and costs reasonably incurred) arising out of or in connection
with the following:

(i) fraud, material internal misrepresentation, gross negligence or willful
misconduct by Borrower or any of its partners (as partners), officers,
principals, members, any guarantor or any other person authorized to make
statements or representations, or act, on behalf of Borrower in connection with
the Loan;

(ii) physical waste committed on the Property by Bir; damage to the Property as
a result of the intentional misconduct or gross negligence of Borrower or its
Governing Entity, or any agent or employee of any such persons acting within the
scope of the agency or employment; or the removal of any portion of the Property
in violation of the terms of the Loan Documents following an Event of Default;

(iii) subject to any right to contest such matters, as provided herein, failure
to pay any valid taxes (except to the extent, but only the extent, the entire
amount of the unpaid taxes had been paid by Borrower to Lender pursuant to
Paragraph 5 of this Security Deed), assessments, mechanic’s liens, materialmen’s
liens or other liens which could create liens on any portion of the Property
which would be superior to the lien or security title of this Security Deed or
the other Loan Documents, to the full extent of the amount claimed by any such
lien claimant;

(iv) all legal costs and expenses (including attorneys’ fees) reasonably
incurred by Lender in connection with litigation or other legal proceedings
involving the collection or enforcement of the Loan or preservation of Lender’s
rights under the Loan Documents, including any costs incurred by Lender arising
from or relating to the filing of a petition under the U.S. Bankruptcy Code by
or against Borrower, other than those customarily incurred by a lender in
realizing upon its lien in an uncontested foreclosure sale after an undisputed
default;

(v) the internal breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity;

(vi) the misapplication or conversion by Borrower of (A) any insurance proceeds
paid by reason of any loss, damage or destruction to the Property, (B) any
awards or other amounts received in connection with the condemnation of all or a
portion of the Property, or (C) any Rents following an Event of Default;

(vii) any security deposits or other refundable deposits collected with respect
to the Property which are not delivered to Lender upon a sale or foreclosure of
the Property or other action in lieu thereof, except to the extent any such
security deposits were applied in accordance with the terms and conditions of
any of the Leases prior to the occurrence of the Event of Default that gave rise
to such sale or foreclosure or action in lieu thereof;

(viii) failure to maintain any Policies required under Paragraph 2 of this
Security Deed, or to pay or provide the amount of any insurance deductible, to
the extent of the applicable deductible, following a Casualty or other insured
event; or

(ix) any breach of the representations, covenants and agreements of Paragraph
(1) of this Security Deed

Notwithstanding anything to the contrary in any of the Loan Documents (i) Lender
shall not be deemed to have waived any right which Lender may have under
Section 506(a), 506(b), 1111(b) or any other provisions of the U.S. Bankruptcy
Code to file a claim for the full amount of the Debt secured by this Security
Deed or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (ii) the Debt shall
be fully recourse to Borrower in the event that: (A) Borrower fails to pay the
first full monthly payment of principal and interest under the Note when due;
(B) the Property or any part thereof becomes an asset in a voluntary bankruptcy
or insolvency proceeding under the U.S. Bankruptcy Code; (C) Borrower fails to
provide any of the financial information required pursuant to Paragraph 17 of
this Security Deed within thirty (30) days after the date upon which such
financial information is due and Lender has given at least fifteen (15) days
prior written notice to Borrower of such failure by Borrower to provide such
information, provided that if such failure to provide such financial information
is not reasonably susceptible of cure within such fifteen (15) day period, then
Borrower may be permitted up to an additional fifteen (15) days within which to
provide such financial information as long as Borrower diligently and
continuously pursues such cure; to extent of loss (D) Borrower fails to maintain
its status as a single purpose entity as required by, and in accordance with the
terms and provisions of this Security Deed; (E) Borrower fails to obtain
Lender’s prior written consent to any subordinate financing or other voluntary
lien encumbering the Property or any interests in Borrower; or (F) Borrower
fails to obtain Lender’s prior written consent to any assignment, transfer, or
conveyance of the Property or any interest therein as required by this Security
Deed.

51. Miscellaneous.

(a) Borrower covenants and agrees not to engage in any transaction which would
cause any obligation, or action taken or to be taken, hereunder (or the exercise
by Lender of any of its rights under the Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
Borrower further covenants and agrees to deliver to Lender such certifications
or other evidence from time to time throughout the Term, as requested by Lender
in its sole discretion, that (i) Borrower is not an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA or a
“governmental plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower
is not subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (iii) one or more of the
following circumstances is true: (A) Equity interests in Borrower are publicly
offered securities, within the meaning of 29 C.F.R. § 2510.3-101 (b)(2);
(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. § 2510.3-101(f)(2); or (C) Borrower qualifies as an “operating
company” or a “real estate operating company” within the meaning of 29 C.F.R. §
2510.3-101(c) or (e) or an investment company registered under the Investment
Company Act of 1940. Borrower represents and warrants to Lender that Borrower
(1) has no knowledge of any material liability that has been incurred or is
expected to be by Borrower that is or remains unsatisfied for any taxes or
penalties with respect to any “employee benefit plan,” or any “plan,” within the
meaning of Section 4975(e)(1) of the Internal Revenue Code or any other benefit
plan (other than a multiemployer plan) maintained, contributed to, or required
to be contributed to by Borrower or by any entity that is under common control
with Borrower within the meaning of ERISA Section 4001(a)(14) (a “Plan”) or any
plan that would be a Plan but for the fact that it is a multiemployer plan
within the meaning of ERISA Section 3(37), (2) has made and shall continue to
make when due all required contributions to all such Plans, if any, (3) each
Plan, if any, has been and will be administered in compliance with its terms and
the applicable provisions of ERISA, the Internal Revenue Code, and any other
applicable federal or state law, and (4) no action shall be taken or fail to be
taken that would result in the disqualification or loss of tax-exempt status of
any such Plan, if any, intended to be qualified and/or tax exempt. BORROWER
FURTHER COVENANTS AND AGREES TO PROTECT, DEFEND, INDEMNIFY AND HOLD THE
INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ALL LOSSES THAT ANY INDEMNIFIED
PARTY MAY INCUR AS A RESULT OF BORROWER’S BREACH OF THE COVENANTS IN THIS
PARAGRAPH. The covenants and indemnity contained in this Paragraph shall survive
the extinguishment of the lien of this Security Deed by foreclosure or action in
lieu thereof; furthermore, the foregoing indemnity shall supersede any
limitations on Borrower’s liability under any of the Loan Documents.

(b) The Loan Documents contain the entire agreement between Borrower and Lender
relating to or connected with the Loan. Any other agreements relating to or
connected with the Loan not expressly set forth in the Loan Documents are null
and void and superseded in their entirety by the provisions of the Loan
Documents.

(c) Borrower represents and warrants to Lender that there has not been committed
by Borrower or any other person in occupancy of or involved with the operation
or use of the Property any act or omission affording the federal government or
any state or local government the right of forfeiture as against the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under the Note or under any of the other Loan Documents. Borrower hereby
covenants and agrees not to commit, permit or suffer to exist any act, omission
or circumstance affording such right of forfeiture. IN FURTHERANCE THEREOF,
BORROWER HEREBY INDEMNIFIES THE INDEMNIFIED PARTIES AND AGREES TO DEFEND AND
HOLD THE INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL LOSSES
INCURRED BY ANY INDEMNIFIED PARTY BY REASON OF THE BREACH OF THE COVENANTS AND
AGREEMENTS OR THE REPRESENTATIONS AND WARRANTEES SET FORTH IN THIS PARAGRAPH.
Without limiting the generality of the foregoing, the filing of formal charges
or the commencement of proceedings against Borrower or all or any part of the
Property under any federal or state law for which forfeiture of the Property or
any part thereof or of any monies paid in performance of Borrower’s obligations
under the Loan Documents is a potential result, shall, at the election of
Lender, constitute an Event of Default hereunder without notice or opportunity
to cure.

(d) Borrower acknowledges that, with respect to the Loan, Borrower is relying
solely on its own judgment and advisors in entering into the Loan without
relying in any manner on any statements, representations or recommendations of
Lender or any parent, subsidiary or affiliate of Lender. Borrower acknowledges
that Lender engages in the business of real estate financings and other real
estate transactions and investments which may be viewed as adverse to or
competitive with the business of the Borrower or its affiliates. Borrower
acknowledges that it is represented by competent counsel and has consulted
counsel before executing the Loan Documents.

(e) Borrower covenants and agrees to pay Lender upon receipt of written notice
from Lender, all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements and the costs and expenses of any
title insurance company, appraisers, engineers or surveyors) incurred by Lender
in connection with (i) the preparation, negotiation, execution and delivery of
this Security Deed and the other Loan Documents; (ii) Borrower’s performance of
and compliance with Borrower’s respective agreements and covenants contained in
this Security Deed and the other Loan Documents on its part to be performed or
complied with after the date hereof; (iii) Lender’s performance and compliance
with all agreements and conditions contained in this Security Deed and the other
Loan Documents on its part to be performed or complied with after the date
hereof; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Security Deed and the other Loan Documents; and (v) the filing and
recording fees and expenses, title insurance fees and expenses, and other
similar expenses incurred in creating and perfecting the lien in favor of Lender
pursuant to this Security Deed and the other Loan Documents.

(f) THIS SECURITY DEED, AND ITS VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL
BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE IN WHICH THE PREMISES ARE LOCATED (WITHOUT REGARD TO ANY
CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW.

52. Reconveyance of Property. Upon the performance of all obligations and the
payment in full of all sums secured by this Security Deed, Lender shall reconvey
the Property. Upon payment of its fees and any other sums owing to it under this
Security Deed, Lender shall reconvey the Property without warranty to the person
or persons legally entitled thereto. Such person or persons shall pay all costs
of recordation, if any. The recitals in such conveyance of any matters or facts
shall be conclusive of the truthfulness thereof. The grantee in such
reconveyance may be described as “the person or persons legally entitled
thereto.”

53. Indemnification Paragraphs. BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT
THIS SECURITY DEED CONTAINS CERTAIN INDEMNIFICATION PROVISIONS PURSUANT TO
PARAGRAPHS 7, 19, 20, 36 and 51.

54. Special State Provisions. In the event of any conflict between the other
terms and provisions of this Security Deed and the terms and provisions of this
Paragraph 54 the terms and provisions of this Paragraph 54 shall govern and
control.

(a) At the end of the clause commencing “TO HAVE AND TO HOLD” following the
description of the “Property” before Paragraph 1 of this Security Deed, the
following shall be added: “, in fee simple, subject to the Permitted
Encumbrances (hereinafter defined)”.

(b) At the end of the next clause, commencing “PROVIDED, HOWEVER”, before
Paragraph 1 of this Security Deed, the phrase “these presents and the estate
hereby granted shall cease, terminate and be void” shall be deleted, and the
following shall be substituted in its stead: “and all obligations, of Borrower
have been terminated, this Security Deed shall be cancelled by Lender in due
form at Borrower’s cost; provided, however, that all provisions herein for
indemnity of Lender shall survive discharge of the Debt and any foreclosure,
release or termination of this Security Deed.”

(c) In Paragraph 1(b) of this Security Deed, the phrase “(the “Permitted
Encumbrances”)” shall be added in the first sentence immediately following the
phrase “the title insurance policy insuring the lien of this Security Deed”.

(d) Any reference to state, county or municipal taxes in this Security Deed
shall include, without limitation, intangible taxes.

(e) The provisions of Paragraph 25 of this Security Deed shall not require
presentment, demand, protest, notice of protest, notice of acceleration or of
intention to accelerate or any other notice or declaration of any kind, all of
which are expressly waived by Borrower.

(f) In Paragraph 25(d) of this Security Deed, the phrase “including equity of
redemption, all statutory redemption, homestead, dower, curtesy and all other
exemptions of Borrower,” shall be added in the second sentence immediately
following the phrase “of Borrower in and to the property and rights so sold”.

(g) The following shall be added to this Security Deed as a new Paragraph 25(j):

“Borrower shall as a matter of right be entitled to the appointment of a
receiver or receivers for all or any part of the Property, whether such
receivership be incident to a proposed sale (or sales) of such property or
otherwise, and without regard to the value of the Property or the solvency of
any person or persons liable for the payment of the Debt, and Borrower does
hereby irrevocably consent to the appointment of such receiver or receivers,
waives notice of such appointment, of any request therefor of hearing in
connection therewith, and any and all defenses to such appointment, agrees not
to oppose any application therefor by Lender, and agrees that such appointment
shall in no manner impair, prejudice or otherwise affect the rights of Lender to
application of Rents as provided in this Security Deed. Nothing herein shall be
construed to deprive Lender of any other right, remedy or privilege it may have
under the law to have a receiver appointed. Any money advanced by Lender in
connection with any such receiver shall be deemed an obligation (which
obligation Borrower hereby promises to pay) owing by Borrower to Lender pursuant
to this Security Deed.”

(h) The following shall be added to this Security Deed as a new Paragraph 25(k):

“Lender shall not be deemed to have taken possession of the Property or any part
thereof except upon the exercise of its right to do so, and then only to the
extent evidenced by its demand, if any, and overt act specifically for such
purpose.”

(i) The following shall be added to Paragraph 27 of this Security Deed: “Any
sale made pursuant to provisions of this paragraph shall be deemed to have been
a public sale conducted in a commercially reasonable manner if held
contemporaneously with and upon the same notice as required for the sale of the
Property under power of sale as provided elsewhere in this Security Deed.”

(j) Notwithstanding anything to the contrary set forth herein, this Security
Deed shall not be deemed to secure the obligations of Borrower under that
certain Environmental and Hazardous Substances Indemnification Agreement of even
dated herewith.

(k) Notwithstanding anything contained in the Note, this Security Deed or any
other Loan Document to the contrary, whenever Borrower is required to pay
Lender’s attorney’s fees under the Note, this Security Deed or any other Loan
Document, such requirement shall and is hereby deemed to require Borrower to pay
the attorney’s fees of Lender’s counsel actually incurred at the standard hourly
rates of such counsel and expenses related thereto.

(l) This conveyance is made under the provisions of the existing code of the
State of Georgia to secure a debt (and interest thereon and other indebtedness
as described herein) evidenced by the Note.

Lender herein or its assigns may receive payment of the secured indebtedness and
execute a valid cancellation or reconveyance hereof.

Should the indebtedness hereby secured be paid according to the tenor and effect
thereof when the same shall become due and payable, and should Borrower perform
all covenants, herein contained, then this deed shall be canceled and
surrendered, it being intended by the parties hereto that this instrument shall
operate as a deed to secure debt, and not as a mortgage.

In case the debt hereby secured shall not be paid when it becomes due by
maturity in due course, or by reason of a default as herein provided, Borrower
hereby grants to Lender, the following irrevocable power of attorney: To sell
all or any part of the said Property at auction, at the usual place for
conducting sales at the Court House in the County where the land or any part
thereof lies, in said State of Georgia, to the highest bidder for cash, after
advertising the time, terms and place of such sale once a week for four weeks
immediately preceding such sale (but without regard to the number of days) in a
newspaper published in the County where the land or any part thereof lies, or in
the paper in which the Sheriff’’s advertisements for such County are published,
all other notice being hereby waived by Borrower, and Lender (or any person on
behalf of Lender) may bid and purchase at such sale and thereupon execute and
deliver to the purchaser or purchasers at such sale a sufficient conveyance of
said property in fee simple, which conveyance may contain recitals as to the
happening of the default upon which the execution of the power of sale herein
granted depends, and Borrower hereby constitutes and appoints Lender the agent
and attorney in fact of Borrower to make such recitals, and hereby covenants and
agrees that the recitals so made by Lender shall be binding and conclusive upon
Borrower, and that the conveyance to be made by Lender shall be effectual to bar
equity of redemption of Borrower in and to said Property, and Lender shall
collect the proceeds of such sale, and after reserving therefrom the entire
amount of principal and interest due, together with the amount of taxes,
assessments and premiums of insurance or other payments theretofore paid by
Lender, shall pay any over-plus to Borrower as provided by law.

AND Borrower further covenants that in case of a sale as hereinbefore provided,
Borrower shall then become and be a tenant holding over and shall forthwith
deliver possession to the purchaser at such sale, or be summarily dispossessed,
in accordance with the provisions of law applicable to tenants holding over.

The power and agency hereby granted are coupled with an interest and are
irrevocable by death or otherwise and are granted as cumulative to the remedies
for collection of said indebtedness provided by law.

3

EXECUTED on the date set forth in the acknowledgment below, to be effective on
and as of the date first above written.

BORROWER:

GWINNETT PROFESSIONAL CENTER, LTD.
a Georgia limited partnership

By: Gwinnett Professional Associates, LLP

a Georgia limited liability partnership

its general partner

Signed, sealed and delivered
in the presence of:

          /s/ S. Hunt       By: /s/ H Tauber Witness       Harvey B. Tauber,    
    Managing Partner /s/ Eric Wilensky         Notary Public   (SEAL)    
(IMPRESS NOTARIAL SEAL)        
Signed, sealed and delivered
in the presence of:
 

 


/s/ Elizabeth M. Magby
      By: /s/ Miles H. Mason, III
 
       
Witness
      Miles H. Mason, III,
Managing Partner
/s/ Eric Wilensky
 
 

 
     

Notary Public
  (SEAL)  


(IMPRESS NOTARIAL SEAL)

Signature/Acknowledgement page to Deed to Secure Debt, Assignment of Rents,
Security Agreement and Fixture Filing

4

EXHIBIT A

LEGAL DESCRIPTION

All that tract or parcel of land lying and being in Land Lots 8 & 9 of the 7th
District of Gwinnett County, Georgia and being more particularly described as
follows:

To find the POINT OF BEGINNING, commence from a point at the intersection formed
by the southwesterly right-of-way line of Georgia Highway No. 120, also known as
West Pike Street, (said right-of-way line being located 50 feet southwest of the
centerline of said road) with the northwesterly right-of-way line of
Professional Drive (last said right-of-way line being located 30 feet northwest
of the centerline of last said road); thence running along the northwesterly
right-of-way line of last said road South 11 degrees, 39 minutes and 57 seconds
West for a distance of 619.61 feet to a point; thence continuing along the
northwesterly right-of-way line of last said road South 79 degrees, 08 minutes
and 21 seconds East for a distance of 5.00 feet to a 1/2 inch rebar found
located at the POINT OF BEGINNING, said 1/2 inch rebar set being located 25 feet
northwest of the centerline of last said road. From the POINT OF BEGINNING as
thus established; thence continuing along the northwesterly right-of-way line of
last said road (having a 50 foot right-of-way) South 11 degrees, 39 minutes and
57 seconds West for a distance of 115.91 feet to a point; thence continuing
along the northwesterly right-of-way line of last said road 199.28 feet along an
arc of a curve to the right having a radius of 293.31 feet, which are is
subtended by a chord bearing and distance of South 31 degrees, 07 minutes and 47
seconds West for a distance of 195.47 feet to a point; thence continuing along
the northwesterly right-of-way line of last said road South 50 degrees, 35
minutes and 39 seconds West for a distance of 507.76 feet to a 1/2 inch rebar
found; thence leaving the northwesterly right-of-way line of last said road and
running North 39 degrees, 24 minutes and 21 seconds West for a distance of
219.41 feet to a 1/2 inch rebar found; thence 169.09 feet along an arc of a
curve to the right having a radius of 1185.916 feet, which arc is subtended by a
chord bearing and distance of North 60 degrees, 14 minutes and 37 seconds East
168.95 feet to a 1/2 inch rebar found; thence North 25-degrees, 40 minutes and
18 seconds West for a distance of 100.00 feet to a 1/2 Inch rebar found; thence
North 24 degrees, 46 minutes and 03 seconds East for a distance of 370.00 feet
to a 1/2 inch rebar found; thence South 79 degrees, 08 minutes and 2l seconds
East for a distance of 405.00 feet to the 1/2 inch rebar found located at the
POINT OF BEGINNING, containing 226,121 square feet (5.1910 acres) of land and
being improved property known as #601A Professional Drive according to the
present system of numbering in Gwinnett County, Georgia.

5

After Recording, Return to:
David J. Burge, Esq.
Smith, Gambrell & Russell, LLP
Suite 3100 — Promenade II
1230 Peachtree Street, N.E.
Atlanta, Georgia 30309-3592

CROSS REFERENCE:
Deed Book 36551, Page 150, and
Deed Book 36551, Page 221
Gwinnett            County, Georgia
Records

SECURITY DOCUMENTS MODIFICATION AGREEMENT

THIS SECURITY DOCUMENTS MODIFICATION AGREEMENT (this “Instrument”), entered into
as of the 9th day of January, 2004, by and between GWINNETT PROFESSIONAL CENTER,
LTD., a Georgia limited partnership (“Borrower”) in favor of ARCHON FINANCIAL,
L.P., a Delaware limited partnership (“Lender”);

WITNESSETH:

WHEREAS, on December 30, 2003, Lender made a loan to Borrower in the original
principal amount of $6,000,000.00 (the “Loan”) and, in connection therewith,
Borrower executed and delivered, among other documents, (i) that certain Deed to
Secure Debt, Assignment of Rents and Security Agreement dated December 30, 2003,
made by Borrower in favor of Lender and recorded in Deed Book 36551, Page 150,
Records of Gwinnett County, Georgia (the “Security Deed”) and (ii) that certain
Assignment of Leases and Rents dated December 30, 2003, made by Borrower in
favor of Lender and recorded in Deed Book 36551, Page 221, Records of Gwinnett
County, Georgia (the “Lease Assignment”); and

WHEREAS, the correct name of Borrower’s general partner is Gwinnett Medical
Associates, LLP, but due to a scrivener’s error, the general partner of Borrower
was incorrectly identified in the Security Deed and Lease Assignment as Gwinnett
Professional Associates, LLP;

WHEREAS, Borrower is entering into this Instrument to correct such scrivener’s
error;

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by Borrower, Borrower hereby acknowledges and agrees as follows:



1.   Definitions. Any capitalized terms used herein which are not specifically
defined shall have the same meaning ascribed to them in the Security Deed.



2.   Modification. Borrower acknowledges, agrees and represents that it was the
Borrower’s intent at the closing of the Loan that the Security Deed and Lease
Assignment be duly signed by its general partner, Gwinnett Medical Associates,
LLP, and that the identification of its general partner in the Security Deed and
Lease Assignment as “Gwinnett Professional Associates, LLP” was a scrivener’s
error. Accordingly, all references to “Gwinnett Professional Associates, LLP” in
the Security Deed and Lease Assignment, including, without limitation, in the
signature blocks of the Security Deed and Lease Assignment, are hereby deleted
and the correct name of Borrower’s general partner, “Gwinnett Medical
Associates, LLP”, is substituted in lieu thereof.



3.   No Other Modifications. Except as modified by this Instrument, the Security
Deed and Lease Assignment, and each and every term, condition, warranty and
provision thereof, shall remain in full force and effect as originally written
and as such are hereby restated ratified, confirmed and approved by Borrower.
Nothing contained herein shall be construed to alter or affect the priority of
the lien and security title created by the Security Deed and Lease Assignment.



4.   Binding Effect. This Instrument shall be binding upon and shall inure to
the parties hereto, their respective heirs, executors, successors,
successors-in-title, legal representatives and assigns.



5.   References. Any and all references to any one or all of the Security Deed
and Lease Assignment in any of the other Loan Documents shall mean and refer to
said documents, as amended by this Instrument.

IN WITNESS WHEREOF, Borrower has executed this Instrument under seal, as of the
day and year first above written.

BORROWER:

                  Signed, sealed and delivered by Harvey B. Tauber
  GWINNETT PROFESSIONAL CENTER, LTD.,     in the presence of:       a Georgia
limited partnership    
/s/ Linda Lowen
      By:   Gwinnett Medical Associates, LLP,  

 
     
 
 

Witness
          a Georgia limited liability partnership
its sole general partner  


 
          By: /s/ H. Tauber   SEAL
 
             

 
          Harvey B. Tauber,
Managing Partner  


/s/ Eric Wilensky
 
 
 
 

 
     
 
 

Notary Public
Commission Expiration Date:
  (SEAL)

 

 

 


[NOTARY SEAL]
 
 
 
 


Signed, sealed and delivered by Miles H. Mason, III
in the presence of:

                 
/s/ Beth M. Magby
          By: /s/ Miles H. Mason, III   SEAL
 
             

Witness
          Miles H. Mason, III,
Managing Partner  


/s/ Eric Wilensky
 
 
 
 

 
     
 
 

Notary Public
Commission Expiration Date:
  (SEAL)

 

 

 


[NOTARY SEAL]
 
 
 
 


6